Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
Exhibit 10.99
DEVELOPMENT AND LICENSE AGREEMENT
BETWEEN
DURECT CORPORATION
AND
ALPHARMA IRELAND LIMITED
DATED AS OF
SEPTEMBER 19, 2008
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



DEVELOPMENT AND LICENSE AGREEMENT
     THIS DEVELOPMENT AND LICENSE AGREEMENT (this “Agreement”), dated
September 19, 2008 (“Execution Date”), is entered into by and between Durect
Corporation, a corporation organized and existing under the laws of the State of
Delaware, U.S.A. with a place of business at 2 Results Way, Cupertino, CA 95014
(“Durect”), and Alpharma Ireland Limited, a corporation organized and existing
under the laws of Ireland, having its registered office at Arthur Cox Building,
Earlsfort Terrace, Dublin 2, Ireland (“Alpharma”).
PRELIMINARY STATEMENTS
     A. Durect is the owner of a proprietary product for pain treatment
consisting of a bupivacaine transdermal patch as described below and certain
patents and know-how relating thereto;
     B. Durect desires to have such product further developed and commercialized
in the territory specified below;
     C. Alpharma has capabilities in the development, manufacture, promotion,
marketing and sales of pharmaceutical products in the field of pain treatment in
the specified territory; and
     D. Durect desires to grant certain exclusive rights to Alpharma in respect
of such product in the specified territory and related matters upon the terms
and conditions hereinafter set forth.
AGREEMENT
     NOW THEREFORE, in consideration of the mutual covenants and agreements
provided herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:
1. DEFINITIONS.
     As used in this Agreement, the following terms shall have the meanings set
forth in this Section 1:
CONFIDENTIAL

1



--------------------------------------------------------------------------------



 



     1.1 “ANDA” means an abbreviated new drug application pursuant to Section
505(j) of the FDC Act.
     1.2 “Affiliate” means, with respect to a Person, any Person that controls,
is controlled by or is under common control with such first Person. For purposes
of this definition only, “control” means (a) to possess, directly or indirectly,
the power to direct the management or policies of a Person, whether through
ownership of voting securities, by contract relating to voting rights or
corporate governance, or (b) to own, directly or indirectly, fifty percent (50%)
or more of the outstanding voting securities or other ownership interest of such
Person. An entity will be an Affiliate for purposes of this Agreement only so
long as it satisfies the definition set forth herein.
     1.3 “Applicable Laws” means the applicable laws, rules and regulations,
including any rules, regulations, guidelines or other requirements of the Health
Authorities, that may be in effect from time to time.
     1.4 [ ** ].
     1.5 “Bupivacaine” means 1-butyl-N-(2,6-dimethylphenyl)
piperidine-2-carboxamide, including any and all pharmaceutically acceptable
salts, solvates, prodrugs, esters, free base forms, enantiomers (and racemic or
other mixtures of said enantiomers) thereof.
     1.6 “cGMP” means current Good Manufacturing Practice for medicinal products
for human use as set forth in U.S. Code of Federal Regulations 21 CFR Part 210,
211 et seq., Commission Directive 2003/94/EC the EU Good Manufacturing Practice
guideline, Volume 4 for medicinal products for Human and Veterinary Use, the
European Pharmacopoeia, and equivalent thereof, as applicable, each as amended
from time to time.
     1.7 “Change of Control” means, as to Alpharma or Durect, the occurrence of
a tender offer, stock purchase, other stock acquisition, merger, consolidation,
recapitalization, reverse split, sale or transfer of assets or other
transaction, or series of transactions, as a result of which any person, entity
or group, other than an Affiliate of Alpharma or Durect, as the case may be,
prior to the occurrence of such event (a) becomes the beneficial owner, directly
or indirectly, of
CONFIDENTIAL

2



--------------------------------------------------------------------------------



 



securities of Alpharma or Durect, as the case may be, representing more than 50%
of the ordinary shares of Alpharma or Durect, as the case may be, or
representing more than 50% of the combined voting power with respect to the
election of directors of Alpharma or Durect, as the case may be, (b) obtains the
ability to appoint a majority of the board of directors of Alpharma or Durect,
as the case may be, or (c) obtains the ability to direct the operations or
management of Alpharma or Durect, as the case may be.
     1.8 “Clinical Trial” means an investigation in human subjects and/or
patients intended to discover or verify the clinical, pharmacological and/or
other pharmacodynamic effects of an investigational product(s), and/or to
identify any adverse reactions to an investigational product(s), and/or to study
absorption, distribution, metabolism, and/or excretion of an investigational
product(s) with the objective of ascertaining its safety, activity and/or
efficacy.
     1.9 “Collaboration Inventions” means all Know-How (whether or not
patentable) conceived and/or reduced to practice by or for a Party, or any
Affiliate, subcontractor, agent, or sublicensee thereof, or jointly by any of
the foregoing, arising out of or in connection with performing the activities
under this Agreement, including the Development Plan. For clarity, and
notwithstanding the foregoing, the definition of “Collaboration Inventions”
shall not be construed to cover Development Data.
     1.10 “CMC” means chemistry, manufacturing and controls.
     1.11 “CMC Data” means CMC data generated with respect to the Product that
is Controlled at any time during the Term of this Agreement by a Party, or any
Affiliate, subcontractor, agent, sublicensee thereof, or jointly by any of the
foregoing.
     1.12 “CMO” means a Third Party contract manufacturing organization.
     1.13 “Committee” means any of the Joint Executive Committee (JEC) or the
Joint Development Committee (JDC), and when used in the plural, shall mean all
of them or more than one of them, as the case may be.
     1.14 “Commercialization” or “Commercialize” means the ongoing process and
activities generally engaged in by a company marketing human pharmaceutical
therapeutic products to establish and maintain a presence for such product in a
given territory, including
CONFIDENTIAL

3



--------------------------------------------------------------------------------



 



offering for sale, selling, marketing, promoting, distributing, importing and
exporting such product.
     1.15 “Commercially Reasonable Efforts” with respect to any activity means
the efforts and resources that would be used by a specialty pharmaceutical
company of comparable size and resources as Alpharma in the development,
registration, Reimbursement authorization, market launch and/or manufacturing,
with regard to a product at a similar stage in its product life taking into
account the following factors to the extent reasonable and relevant: issues of
safety and efficacy, product profile, market potential, difficulty in
manufacturing the product, difficulty in establishing an appropriate clinical
protocol for applicable indications, competitive market conditions, the patent,
duration of regulatory exclusivity or other proprietary position of the product,
the regulatory structure involved and the potential profitability and economic
return of the product [**], all as measured by the facts and circumstances at
the time such efforts are due. Where this Agreement requires Alpharma to use
Commercially Reasonable Efforts, such efforts and resources that are used by
Alpharma’s Affiliates and sublicensees shall also be attributed to Alpharma.
     1.16 “Competitive Product” means any formulation containing Bupivacaine,
either alone or in combination with one or more other active ingredients, for
transdermal delivery from a patch for use in the Field, other than the Product.
     1.17 “Control” or “Controlled” means possession by a Party or its Affiliate
of the right to grant to the other Party a license, sublicense or other right to
use, of the scope provided for in this Agreement, to Intellectual Property
Rights (including patent rights, Know-How, trade secrets), data and rights to
access or cross-reference regulatory filings without violating the terms of any
Applicable Law, agreement or other arrangement with any Third Party existing at
the time such Party or such Affiliate would be first required hereunder to grant
the other Party such license, sublicense or other right.
     1.18 [**].
     1.19 [**].
     1.20 “Cost” means all internal and external costs, expenses, cost of labor
and materials associated with an activity.
CONFIDENTIAL

4



--------------------------------------------------------------------------------



 



     1.21 “Development Data” means all Preclinical, Non-Clinical and Clinical
data and all CMC Data, including pharmacological, pharmacokinetic and
toxicological data generated with respect to the Product that is Controlled at
any time during the Term of this Agreement by a Party, or any Affiliate,
subcontractor, agent, sublicensee thereof, or jointly by any of the foregoing.
     1.22 “Dollars” means U.S. Dollars, the lawful currency of the United
States.
     1.23 “Dosage Form Development” means any pharmaceutical development
activities for the Product that are necessary to design or modify a
pharmaceutical formulation or dosage form to meet the desired clinical or
commercial product profile, including in vitro studies on solubility, stability,
physical and chemical characteristics, denaturation, particle formation,
crystallization, micronization, excipient/material selection, compounding,
mixing, casting, converting, drying, and similar activities.
     1.24 “Durect Development Costs” shall mean the Costs incurred by Durect in
performing the Durect Development Responsibilities as calculated in accordance
with Schedule 1.24.
     1.25 “Durect Trademark” means the trademark rights to the mark ELADUR™ and
similar rights under the laws of any Governmental Entity, including all goodwill
associated therewith, and all applications, registrations, extensions and
renewals relating thereto.
     1.26 “EMEA” means the European Medicines Agency, and where and if
applicable, the European Commission, the Council of the European Union and the
Committee for Medicinal Products for Human Use or any successors thereto.
     1.27 “EU” shall mean the European Union, including each of the member
states as modified from time to time.
     1.28 [**].
     1.29 [**].
     1.30 [**].
     1.31 [**].
CONFIDENTIAL

5



--------------------------------------------------------------------------------



 



     1.32 “FDA” means the Food and Drug Administration of the United States
Department of Health and Human Services or any successor agency thereof
performing similar functions.
     1.33 “FDC Act” means the United States Federal Food, Drug, and Cosmetic Act
and any successor acts thereto, as amended from time to time.
     1.34 “Field” means all pharmaceutical applications (including the treatment
of pain) for human health.
     1.35 “First Commercial Sale” means: (i) with respect to a Jurisdiction, the
first sale for use, consumption or resale of Product by Alpharma or an Affiliate
or Sublicensee thereof to a Third Party in a bona fide arms’-length transaction
in such Jurisdiction and (ii) with respect to the Territory, the First
Commercial Sale in any Jurisdiction. A sale to an Affiliate shall not constitute
a First Commercial Sale unless the Affiliate is the end-user of the Product.
     1.36 “GAAP” means generally accepted accounting principles in the United
States, consistently applied by the Party at issue.
     1.37 “Generic Product” means a generic pharmaceutical Bupivacaine
transdermal patch that is approved for the same labeled indication as the
Product under an ANDA pursuant to the FDC Act, Article 10 of the EU Directive
2001/83/EC or other equivalent registration process under the Applicable Laws of
the relevant Jurisdiction in which the Product is cited as the reference listed
drug.
     1.38 “Governmental Entity” means any regional, central, federal, state,
provincial or local court, commission or governmental, regulatory or
administrative body, board, bureau, agency, instrumentality, authority or
tribunal or any subdivision thereof.
     1.39 “HSR” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
     1.40 “ICH Guidelines” means the then-current guidelines applicable to
pharmaceutical products adopted by the International Conference on
Harmonization.
     1.41 “IND” means an investigational new drug application (together with all
subsequent submissions, supplements and amendments thereto, and any materials,
documents or information referred to or relied upon thereby) filed with a
Regulatory Authority in conformance
CONFIDENTIAL

6



--------------------------------------------------------------------------------



 



with applicable laws and regulations, and the equivalent thereof (or other right
to commence Clinical Trials), as applicable, in Jurisdictions outside the United
States.
     1.42 “Intellectual Property Rights” means patents, copyrights, trade
secrets, database rights, proprietary know-how and similar rights of any type
(excluding trademarks) under the laws of any Governmental Entity, including all
applications, registrations, extensions and renewals relating to any of the
foregoing.
     1.43 “Jurisdiction” means a country within the Territory.
     1.44 “Know-How” means all technical information and other technical subject
matter, proprietary methods, ideas, concepts, formulations, discoveries,
inventions, devices, technology, trade secrets, compositions, designs, formulae,
know-how, show-how, specifications, drawings, techniques, results, processes,
methods, procedures and/or designs, whether or not patentable.
     1.45 “Knowledge” means the actual knowledge of a Party’s executive
officers.
     1.46 “Manufacturing Technology” means all Know-How Controlled by a Party or
any of its Affiliates that pertains to the manufacture, finishing, or packaging
of the Product, including any analytical methods and other quality control and
assurance methods (including all processes, procedures, and techniques).
     1.47 “MAA” means a “Marketing Authorization Application” or other
application for approval to market the Product in a Jurisdiction in the EU
submitted to the Governmental Entity of such Jurisdiction, including any
Marketing Authorization, as amended or supplemented from time to time.
     1.48 “Marketing Authorization” or “MA” means any registrations or
authorizations issued under Directive 2001/83/EC (as amended by Directive
2004/27) or local legislation deriving thereof, Council Regulation 726/04 and
any amendments or replacements thereof or any national equivalents in relation
to the Product.
     1.49 “Marketing Exclusivity Right” means a marketing or data exclusivity
right conferred as a result of (a) designation as a drug for rare diseases or
conditions under Sections 525 et seq. of the FDC Act, (b) an exclusive right to
sell under an NDA pursuant to Section 505(j)(5)(F)(ii), (iii) and (iv) or
505(c)(3)(E)(ii), (iii) and (iv) of the FDC Act or any relevant subsequent
legislation, rules or regulations, (c) the exclusive right granted by the FDA
upon
CONFIDENTIAL

7



--------------------------------------------------------------------------------



 



completion of pediatric studies requested by the FDA under Section 505A(a) of
the FDC Act, (d) Article 10 of EU Directive 2001/83/EC and/or Article 3(3) of EU
Regulation 726/2004/EC or (e) EU Regulations 141/2000/EC and/or 847/2000/E, as
applicable, or any equivalent or similar rights in the Territory or
Jurisdiction, successor legislations of any of the foregoing or subsequent
legislation that has the effect of extending marketing or data exclusivity right
to a pharmaceutical product.
     1.50 “NDA” means a “New Drug Application,” or other application for
Regulatory Approval to market a product in the U.S. submitted to the FDA as
amended or supplemented from time to time.
     1.51 “Non-Clinical” when used with respect to studies or data refers to
safety, toxicology and other studies undertaken in non-human animals in support
of Clinical Trials or otherwise required for Regulatory Approval.
     1.52 “Net Sales” means the gross amount invoiced by Alpharma, and/or its
Affiliates and Sublicensees for sale or other commercial disposition of the
Product (in its final, finished form for use by the end-user) to an unrelated
Third Party in arms’-length transactions, less the following deductions which
are actually incurred, allowed, accrued or specifically allocated in their
normal and customary amounts: (i) credits, price adjustments (including co-pay
reduction programs) or allowances for damaged products, returns or rejections of
Product; (ii) trade, cash and quantity discounts, allowances and credits
(including with respect to marketing programs such as coupon programs);
(iii) chargeback payments, fees and rebates (or the equivalent thereof) granted
to group purchasing organizations, managed health care organizations,
wholesalers, pharmacy benefit management (PBM) or other similar organizations or
to federal, state/provincial, local and other governments, including their
agencies, or to trade customers; (iv) any invoiced freight, postage, shipping,
insurance and other transportation charges; (v) reasonable provisions for
allowance for uncollectible amounts; and (vi) sales, value-added, and excise
taxes, tariffs and duties, and other taxes directly related to the sale (but not
including taxes assessed against the income derived from such sale).
     For clarity, Net Sales shall be determined in accordance with GAAP and a
sale or transfer by Alpharma to its Affiliates and/or Sublicensees for resale by
such Affiliate and/or Sublicensee shall not be considered a sale for the purpose
of this provision but the resale by such Affiliate
CONFIDENTIAL

8



--------------------------------------------------------------------------------



 



and/or Sublicensee to a Third Party shall be a sale for such purposes. Transfer
for Preclinical trials and Clinical Trials, testing or market research or
promotional purposes shall not be a sale for the purpose of calculating Net
Sales.
     1.53 “Orphan Indication” means a disease or condition which qualifies as a
“rare disease or condition” under the Orphan Drug Act (21 U.S.C. 360aa et seq.)
and regulations relating thereto (21 CFR Part 316), including amendments and
successor laws and regulations thereto.
     1.54 “PHN” means persistent pain associated with post-herpetic neuralgia.
     1.55 “Party” means Durect or Alpharma, as the case may be, and, when used
in the plural, shall mean Durect and Alpharma.
     1.56 “Patent” and “Patents” mean issued patents and patent applications,
including any and all provisionals, continuations, divisionals,
continuation-in-part applications, foreign counterparts, substitutions,
reissues, renewals, re-examinations, supplementary protection certificates,
patent term extensions, adjustments or restoration rights, registrations,
confirmations, successor protective rights or subsequently issued protective
rights of similar nature of any of the above.
     1.57 “Person” means an individual or a corporation, partnership,
association, trust, or any other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.
     1.58 “Preclinical” when used with respect to studies or data refers to
preliminary pharmacological studies undertaken in non-human animals, but not
necessarily for purposes of submission in support of Regulatory Approval.
     1.59 “Pricing” or “Pricing Approval” means any approval or authorization of
a Governmental Entity, establishing a pricing scheme for Product in a
Jurisdiction.
     1.60 “Product” means the product under development by Durect currently
known as ELADUR™, consisting of a transdermal patch containing Bupivacaine as
the sole active pharmaceutical ingredient for use in the Field which
incorporates Product Know-How and/or is covered by Product Patent Rights,
including all dosage strengths thereof, as described in Schedule 1.60 hereto.
Product shall include any improvements, reformulations and line
CONFIDENTIAL

9



--------------------------------------------------------------------------------



 



extensions thereof, in each case consisting of a transdermal patch containing
Bupivacaine as the sole active pharmaceutical ingredient for use in the Field
which incorporates Product Know-How and/or is covered by Product Patent Rights
(hereinafter “Line Extension(s)”).
     1.61 “Product Know-How” means Know-How related to the Product that is
(a) Controlled by Durect or any of its Affiliates during the Term of this
Agreement and (b) useful for a Party, or its Affiliates and/or licensees to
develop, make, have made, use, Commercialize and/or register the Product.
     1.62 “Product Patents Rights” means (i) those Patents in the Territory
Controlled by Durect or any of its Affiliates during the Term which relate to
the Product, excluding the [**] and (ii) those Patents in the Territory
Controlled by Durect or any of its Affiliates during the Term which cover
Product Collaboration Inventions. Schedule 1.62 set forth a list of Product
Patent Rights, as such list may be updated from time to time.
     1.63 [**].
     1.64 “Regulatory Approval” means, with respect to one or more
Jurisdictions, final approval of the Regulatory Approval Application (including,
with respect to any Jurisdiction(s) other than the U.S., any Pricing Approvals
and/or Reimbursement Approvals that Alpharma reasonably determines, consistent
with the exercise of Commercially Reasonable Efforts, are commercially necessary
prior to commercial sale of the Product in such Jurisdiction(s)) for the Product
filed in such Jurisdiction(s), including an approved NDA in the U.S., Marketing
Authorization in the EU, or equivalent local final approvals in Jurisdictions.
     1.65 “Regulatory Approval Application” means a new drug application, health
registration, marketing authorization application, common technical document,
regulatory submission, notice of compliance or equivalent application (excluding
local and general business licenses and permits) required to be approved before
commercial sale or use of the Product as a pharmaceutical or medicinal product
in a Jurisdiction (including, with respect to any Jurisdiction other than the
U.S., any Pricing Approvals and/or Reimbursement Approvals that Alpharma
reasonably determines, consistent with the exercise of Commercially Reasonable
Efforts, are commercially necessary prior to commercial sale of the Product in
such Jurisdiction), together with all subsequent submissions, supplements and
amendments thereto, including an NDA in the U.S., MAA in the EU or local
approvals in the Jurisdictions as applicable.
CONFIDENTIAL

10



--------------------------------------------------------------------------------



 



     1.66 “Regulatory Authority” means the FDA, EMEA and any health regulatory
authorities in the Territory or Jurisdiction that hold responsibility for the
regulation of and/or the Reimbursement of medicinal products intended for human
use.
     1.67 “Regulatory Documentation” means all submissions to Regulatory
Authorities and other Governmental Entities, including for Clinical Trials,
tests, and biostudies, relating to the Product, including all INDs and NDAs, as
well as all correspondence with Governmental Entities (registration and
licenses, Pricing and Reimbursement correspondence, regulatory drug lists,
advertising and promotion documents), adverse event files, complaint files,
manufacturing records and inspection reports.
     1.68 “Reimbursement” or “Reimbursement Approval” means the official
decision by the relevant Governmental Entity in any Jurisdiction responsible for
establishing a reimbursement scheme to cover the costs related to the treatment
of patients with the Product.
     1.69 “Royalty Term” means, with respect to the Product in each Jurisdiction
of the Territory on a Jurisdiction-by-Jurisdiction basis, the period of time
commencing on the First Commercial Sale of the Product in such Jurisdiction and
ending on the later of: (a) fifteen (15) years from the date of the First
Commercial Sale of the Product in such Jurisdiction and (b) the end of the
Patent Royalty Term in such Jurisdiction.
     1.70 [**].
     1.71 “Specifications” means the specifications for the Product, considering
the applicable regulatory requirements in the Territory, as may be amended from
time to time.
     1.72 “Sublicense” means the sublicense by Alpharma of Commercialization
rights to the Product to any Third Party in the Territory such that the Third
Party has the right to record sales for its own account in lieu of Alpharma
(such Third Party grantee shall be deemed a “Sublicensee”).
     1.73 “Sublicense Fees” means any upfront payments, milestone payments and
other license payments (including the fair market value of debt or equity
securities or other consideration) received by Alpharma or any Affiliate thereof
as consideration for a Sublicense. For clarity, and notwithstanding the
foregoing, Sublicense Fees shall not include any royalties based on Product
sales received by Alpharma or its Affiliates, any bona fide research and
CONFIDENTIAL

11



--------------------------------------------------------------------------------



 



development funding paid to Alpharma and its Affiliates for research and
development activities performed by Alpharma or any of its Affiliates with
respect to the Product, or the fair market value purchase price paid to Alpharma
or any of its Affiliates by a Sublicensee for the purchase of any debt or equity
securities of Alpharma or any of its Affiliates.
     1.74 “Subterritory” means each one of the following:

      Subterritory A — The United States of America (including territories and
protectorates thereof)         Subterritory B — EU         Subterritory C —
Japan         Subterritory D — All Jurisdictions of the Territory excluding
Jurisdictions in Subterritories A, B and C

     1.75 “Terminated Countries” means those Jurisdictions in the Territory for
which Alpharma’s rights to develop and Commercialize the Product have been
terminated in accordance with Sections 4.2(c) or 4.3(d).
     1.76 “Territory” means all the countries in the world excluding Terminated
Countries, if any.
     1.77 “Third Party” means any Person who or which is neither a Party nor an
Affiliate of a Party.
     1.78 [**].
     1.79 “Valid Claim” means, with respect to Product in a particular
Jurisdiction, any claim of a Patent that either:
          (a) with respect to a granted and unexpired Patent in such
Jurisdiction, that (i) has not been held permanently revoked, unenforceable or
invalid by a decision of a court or other Governmental Entity of competent
jurisdiction, which decision is unappealable or unappealed within the time
allowed for appeal, and (ii) has not been abandoned, disclaimed, denied or
admitted to be invalid or unenforceable through reissue or disclaimer or
otherwise; or
          (b) with respect to a pending Patent application, that was filed and
is being prosecuted in good faith and has not been abandoned or finally
disallowed without the possibility of appeal or re-filing of the application;
provided, however, that such claim is not
CONFIDENTIAL

12



--------------------------------------------------------------------------------



 



pending more than [**] years after the filing of the earliest patent application
from which such pending claim claims priority.
     1.80 Other Definitions.
     Each of the following terms is defined in the Section set forth opposite
such term below:
     “AAA” – Section 14.12(b)
     “Adverse Event” – Section 4.9
     “Agreement” – Preamble
     “Alliance Manager” –Section 2.6.
     “Alpharma”—Preamble
     [**]
     “Alpharma Post-Registration Study”—Section 5.2
     “Alpharma Related Party”—Section 12.1
     [**]
     “Annual Net Sales Period” – Section 6.2(a)
     “Audited Party” – Section 7.5
     “Auditing Party” – Section 7.5
     “Confidential Information” – Section 10.4
     “CRO” – Section 13.7(c)
     “Damages” – Section 12.1
     [**]
     “Designated Executives” – Section 2.1(d)
     “Development Plan” – Section 4.2
     “Development Plan Budget” – Section 4.2
     “Development Program” – Section 4.1
     “Dispute” – Section 14.12(b)
     “Durect” – Preamble
     [**]
     “Durect Development Responsibilities” – Section 4.6
     “Durect Related Party” – Section 12.2
     “Effective Date” –Section 13.2(a)
     “Execution Date” – Preamble
CONFIDENTIAL

13



--------------------------------------------------------------------------------



 



     “First Major Market Jurisdiction”—Section 4.3(b)
     “First Refusal Notice”—Section 3.6
     “Force Majeure”– Section 14.14
     “Indemnified Party” –Section 12.4
     “Indemnifying Party” –Section 12.4
     “Joint Development Committee” or “JDC”– Section 2.2(a)
     “Joint Executive Committee” or “JEC” — Section 2.1(a)
     “Joint Invention”—Section 9.1(d)
     “Joint Patent Rights”—Section 9.2(b)
     “Know-How Royalty Term” — Section 6.2(b)
     “Line Extensions”—Section 1.60
     “Major Market Jurisdiction”—Section 4.3
     “Negotiation Period”—Section 3.6
     “One-Time Payment”—Section 6.1
     “Patent Litigation Losses”—Section 9.6(c)
     “Patent Royalty Term” —Section 6.2(a)
     “Patent Term Extensions” —Section 9.7
     “Product Collaboration Inventions”—Section 9.1(b)
     “Product Material”—Section 13.7(b)
     “Product Trademarks”—Section 3.5(a)
     “Resolution Period” – Section 2.1(d)
     “Royalties” –Section 6.2
     “Rules” – Section 14.12(b)
     “Second Major Market Jurisdiction”—Section 4.3(b)
     “Serious Adverse Drug Experience”—Section 13.3(b)
     “Sublicensee” – Section 1.72
     “Technology Transfer Plan”—Section 8.2
     “Term”—Section 13.1.
     “Third Party License Fees”—Section 9.6(e)
     1.81 Interpretation
CONFIDENTIAL

14



--------------------------------------------------------------------------------



 



          (a) Whenever any provision of this Agreement uses the term “including”
(or “includes”), such term shall be deemed to mean “including without
limitation” and “including but not limited to” (or “includes without
limitations” and “includes but is not limited to”) regardless of whether the
words “without limitation” or “but not limited to” actually follow the term
“including” (or “includes”);
          (b) “Herein”, “hereby”, “hereunder”, “hereof” and other equivalent
words shall refer to this Agreement in its entirety and not solely to the
particular portion of this Agreement in which any such word is used;
          (c) All definitions set forth herein shall be deemed applicable
whether the words defined are used herein in the singular or the plural;
          (d) Wherever used herein, any pronoun or pronouns shall be deemed to
include both the singular and plural and to cover all genders;
          (e) The recitals set forth at the start of this Agreement, along with
the Exhibits and Schedules to this Agreement, and the terms and conditions
incorporated in such recital, Exhibits and Schedules shall be deemed integral
parts of this Agreement and all references in this Agreement to this Agreement
shall encompass such recitals, Exhibits and Schedules and the terms and
conditions incorporated in such recitals, Exhibits and Schedules, provided, that
in the event of any conflict between the terms and conditions of this Agreement
and any terms and conditions set forth in the Exhibits and Schedules, the terms
of this Agreement shall control;
          (f) In the event of any conflict between the terms and conditions of
this Agreement and any terms and conditions that may be set forth on any order,
invoice, verbal agreement or otherwise, the terms and conditions of this
Agreement shall govern;
          (g) The Agreement shall be construed as if both Parties drafted it
jointly, and shall not be construed against either Party as principal drafter;
          (h) Unless otherwise provided, all references to Sections, Schedules
and Exhibits in this Agreement are to Sections, Schedules and Exhibits of and to
this Agreement;
          (i) All references to days, months, quarters or years are references
to calendar days, calendar months, calendar quarters or calendar years unless
otherwise expressly
CONFIDENTIAL

15



--------------------------------------------------------------------------------



 



provided; references to a “business day” herein shall mean a day when both
Alpharma and Durect corporate headquarters are open during regular business
hours for the conduct of normal business operations.
          (j) Any reference to any federal, national, state, local or foreign
statute or law shall be deemed to also refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise;
          (k) Any requirements of notice or notification by one Party to another
shall be construed to mean written notice in accordance with Section 14.5; and
          (l) Wherever used, the word “shall” and the word “will” are each
understood to be imperative or mandatory in nature and are interchangeable with
one another.
2. GOVERNANCE.
     2.1 Joint Executive Committee.
          (a) Members; Officers. The Parties hereby establish a joint executive
committee (the “Joint Executive Committee” or “JEC”), which shall consist of up
to [**] members with an equal number of members nominated by each of Durect and
Alpharma. The initial members of the JEC are set forth on Schedule 2.1, as may
be amended by the designating Party from time to time. Representatives of the
JEC shall be employees of the respective Party or its Affiliates. Each of Durect
and Alpharma may replace any or all of its representatives on the JEC at any
time upon written notice to the other Party. Any member of the JEC may designate
a substitute with due authority to temporarily attend and perform the functions
of that member at any meeting of the JEC. Durect and Alpharma each may, in its
discretion, invite non-member representatives that are employees of such Party
(or such Party’s Affiliates) and, with the other Party’s consent, consultants to
attend meetings of the JEC. The JEC shall be chaired by a representative of
Alpharma (or its Affiliates), as such representative may be changed by Alpharma
at any time. The chairperson shall appoint a secretary of the JEC, and such
secretary shall serve for such term as designated by the chairperson. The
initial chairperson is designated on Schedule 2.1.
CONFIDENTIAL

16



--------------------------------------------------------------------------------



 



          (b) Responsibilities. The JEC shall perform the following functions:
          (i) manage and oversee the interactions and performance of the Parties
pursuant to the terms of this Agreement (including the development and
Regulatory Approval process of the Product in the Territory);
          (ii) review and approve any modifications or amendments to the
Development Plan and Development Plan Budget;
          (iii) review and advise Alpharma regarding final label indications for
the Product in Subterritory A and Major Market Jurisdictions;
          (iv) at each meeting, as applicable, review the Product development
status and expenditures with the activities, timelines and budget set forth in
the Development Plan as well as discuss any deviations from the Development
Plan;
          (v) recommend further development activities after Regulatory Approval
of the Product in each Jurisdiction, including Phase 4 studies;
          (vi) review and evaluate the progress of the JDC;
          (vii) in accordance with the procedures established in Section 2.1(d),
resolve disputes, disagreements and deadlocks unresolved by the JDC;
          (viii) review and advise Alpharma regarding Alpharma’s publication
strategy for scientific publications relating to the Product other than medical
education and marketing publications;
          (ix) consider and approve the development of any Line Extensions to
the Product in the Territory;
          (x) establish trademark usage and quality standards in accordance with
Section 9.8; and
          (xi) have such other responsibilities as may be assigned to the JEC
pursuant to this Agreement or as may be mutually agreed upon by the Parties from
time to time.
          (c) Meetings. The JEC shall meet in person, by video teleconference or
by telephone initially at least [**] prior to the first Regulatory Approval of a
Product in
CONFIDENTIAL

17



--------------------------------------------------------------------------------



 



Subterritory A and thereafter at least [**], and more frequently as Durect and
Alpharma deem appropriate or as required to resolve disputes, disagreements or
deadlocks in the JDC, on such dates, and at such places and times, as the
Parties shall agree. From time to time, each Party may request a JEC meeting
upon notice to the other Party specifying the subject matters to be discussed,
and the Parties shall convene such JEC meeting within [**] of the date of the
notice. Meetings of the JEC that are held in person shall alternate between the
offices of Durect and Alpharma (or the offices of their Affiliates designated by
such Parties), or such other place as the Parties may agree. The members of the
JEC also may convene or be polled or consulted from time to time by means of
telecommunications, video conferences, electronic mail or correspondence, as
deemed necessary or appropriate.
          (d) Decision-making. The JEC may make decisions with respect to any
subject matter that is subject to the JEC’s decision-making authority and
functions as set forth in Section 2.1(b). All decisions of the JEC shall be made
by unanimous vote or written consent, with Durect and Alpharma each having,
collectively, one vote in all decisions. The JEC shall use good faith and
reasonable efforts to resolve the matters within its roles and functions or
otherwise referred to it. With respect to all matters that are subject to the
JEC’s decision-making authority, if the JEC cannot reach consensus within [**]
after it has met and attempted to reach such consensus, including discussions
between the Alliance Managers, the matter shall be referred on the [**] to the
designated executive officers (“Designated Executives”) of Alpharma and Durect
who shall meet as soon as practicable, but no later than [**] after such
referral, to attempt in good faith to resolve the dispute. If the dispute
related to the matter is not resolved by the Designated Executives by mutual
agreement within [**] after a meeting to discuss the dispute (such [**] period
after the meeting of the Designated Executives shall be referred to as the
“Resolution Period”), [**].
     2.2 Joint Development Committee.
          (a) Members; Officers. The Parties hereby establish a joint
development committee (the “Joint Development Committee” or “JDC”), which shall
consist of up to [**] members with an equal number of members nominated by each
of Durect and Alpharma, one of whom shall be designated by Alpharma as chairman.
The initial representatives on the JDC are set forth on Schedule 2.2, as may be
amended by the designating Party from time to time. Each
CONFIDENTIAL

18



--------------------------------------------------------------------------------



 



of Durect and Alpharma may replace any or all of its representatives on the JDC
at any time upon notice to the other Party. Such representatives shall be
employees of each such Party or its Affiliates, and those representatives of
each such Party shall, individually or collectively, have expertise in
pharmaceutical drug development, regulatory matters, manufacturing, Clinical
Trials, Non-Clinical studies and/or other expertise to the extent relevant. Any
member of the JDC may designate a substitute with due authority to temporarily
attend and perform the functions of that member at any meeting of the JDC.
Durect and Alpharma each may invite non-member representatives that are
employees of Alpharma or Durect (or their Affiliates) or external consultants of
a Party to attend meetings of the JDC, provided that such external consultants
have signed customary confidentiality agreements. The secretary of the JDC shall
initially be designated by Alpharma and thereafter alternate between a
representative of Durect and a representative of Alpharma.
          (b) Responsibilities. The JDC shall perform the following functions:
          (i) review and monitor the progress of the Development Program in
accordance with the Development Plan;
          (ii) monitor the progress of regulatory filings and submissions for
the Product in the Territory;
          (iii) facilitate the exchange of information and coordinate between
the Parties as necessary or useful for development of the Product in the
Territory;
          (iv) review a comparison of actual development costs of the
Development Program to the Development Plan Budget for the year-to-date on a
quarterly basis, such comparison to be as current as practicable as of the date
of the meeting at which the review occurs, which comparison will be used as a
basis for evaluating proposed changes to the Development Plan and the
Development Plan Budget; and
          (v) have such other responsibilities as may be assigned to the JDC
pursuant to this Agreement or as may be mutually agreed upon by the Parties from
time to time.
CONFIDENTIAL

19



--------------------------------------------------------------------------------



 



          (c) Meetings. The JDC shall meet in person, by video teleconference or
by telephone initially at least [**], and more or less frequently as Durect and
Alpharma deem appropriate or as reasonably requested by either such Party, on
such dates, and at such places and times, as such Parties shall agree. From time
to time, each Party may request a JDC meeting upon written notice to the other
Party specifying the subject matters to be discussed, and the Parties shall
convene such JDC meeting within [**] of the date of the notice. Meetings of the
JDC that are held in person shall alternate between the offices of Durect and
Alpharma, or such other place as such Parties may agree. The members of the JDC
also may convene or be polled or consulted from time to time by means of
telecommunications, video conferences, electronic mail or correspondence, as
deemed necessary or appropriate.
          (d) Decision-making. The JDC may make decisions with respect to any
subject matter that is subject to the JDC’s decision-making authority and
functions as set forth in Section 2.2(b). All decisions of the JDC shall be made
by unanimous vote or written consent, with Durect and Alpharma each having,
collectively, one vote in all decisions. If, with respect to any matter that is
subject to the JDC’s decision-making authority, after all reasonable efforts to
reach consensus have been exhausted, including discussions between the Alliance
Managers, the JDC cannot reach consensus within [**] after it has first met and
attempted to reach such consensus, the matter shall be referred on the [**] to
the JEC for resolution. For all purposes under this Agreement, any decision made
pursuant to this Section 2.2(d) shall be deemed to be the decision of the JDC.
[**].
     2.3 Minutes of JEC and JDC Meetings.
          (a) Definitive minutes of all JEC and JDC meetings shall be finalized
no later than [**] after the meeting to which the minutes pertain, as follows:
          (i) Within [**] after a JEC or a JDC meeting, the secretary of such
JEC or JDC shall prepare and distribute to all members of such JEC or JDC draft
minutes of the meeting. Such minutes shall provide a list of any actions,
decisions or determinations approved by such JEC or JDC and a list of any issues
yet to be resolved (listing responsible persons and target completion dates),
either within such JEC or JDC, or through the relevant escalation process.
CONFIDENTIAL

20



--------------------------------------------------------------------------------



 



          (ii) The secretary of such JEC or JDC shall have [**] after
distribution of the draft minutes to discuss each JEC or JDC member’s comments
and finalize the minutes. The secretary and chairperson(s) of such JEC and JDC
shall each sign and date the final minutes. The signature of such chairperson(s)
and secretary upon the final minutes shall indicate each Party’s assent to the
minutes.
          (b) If at any time during the preparation and finalization of JEC or
JDC meeting minutes, the JEC and JDC members do not agree on any issue with
respect to the minutes, such issue shall be resolved as provided in
Section 2.1(d) or 2.2(d), as the case may be. The decision resulting from the
foregoing process shall be recorded by the secretary in amended finalized
minutes for said meeting. All other issues in the minutes that are not subject
to the foregoing process shall be finalized within the [**] period as provided
in Section 2.3(a).
     2.4 Duration of Committees. The JEC shall exist until the termination of
this Agreement, unless [**], and the Parties shall thereafter agree to
alternative ways to cover the responsibilities and duties of the JEC. The JDC
shall exist until [**], and the Parties shall thereafter discuss alternative
ways to cover the responsibilities and duties of the JDC.
     2.5 Expenses. Each Party shall be responsible for all travel and related
Costs for its members and other representatives to attend meetings of, and
otherwise participate on, a Committee.
     2.6 Alliance Managers. Each of Durect and Alpharma shall appoint one
employee representative who possesses a general understanding of Clinical,
regulatory, manufacturing and marketing issues to act as its respective alliance
manager for this relationship (each, an “Alliance Manager”). The initial
Alliance Managers are set forth on Schedule 2.6, as amended by the designating
Party from time to time. Each of Durect and Alpharma may replace its respective
Alliance Manager at any time upon written notice to the other. Any Alliance
Manager may designate a substitute with due authority to temporarily perform the
functions of that Alliance Manager. Each Alliance Manager shall be charged with
creating and maintaining a collaborative work environment within and among the
Committees. Each Alliance Manager will also be responsible for:
CONFIDENTIAL

21



--------------------------------------------------------------------------------



 



          (a) providing a single point of communication for seeking consensus
both internally within the respective Party’s organizations and between the
Parties regarding business, contractual and strategic issues;
          (b) identifying and raising cross-Party and/or cross-functions
disputes to the appropriate Committee in a timely manner; and
          (c) planning and coordinating internal and external communications.
     The Alliance Managers shall be entitled to attend meetings of any of the
Committees, but shall not have, or be deemed to have, any rights or
responsibilities of a member of any Committee. Each Alliance Manager may bring
any matter to the attention of any Committee where such Alliance Manager
reasonably believes that such matter requires such attention.
     2.7 Scope of Committees. Alpharma and Durect have chartered the Committees
with a belief that vigorous interaction and cooperation between the Parties are
essential for the success of the Product. For the JEC and JDC, each Party shall
use all reasonable efforts to reach consensus decisions at the JEC or JDC level
respectively. Nothing in this Section 2, and no decision made by the JEC or JDC
under Sections 2.1(d) or 2.2 (d) shall be deemed to modify or supersede any
express term or condition set forth in this Agreement, nor any decision or
decision-making authority expressly provided to a Party in this Agreement. For
clarity, no Committee shall have the authority to make any determination that
any Party is in breach of this Agreement.
3. GRANT OF RIGHTS.
     3.1 Rights Granted to Alpharma. On the terms and subject to the conditions
of this Agreement, Durect hereby grants to Alpharma:
          (a) the exclusive right and license to make, have made, use, offer for
sale, sell and import the Product in the Territory, including the right to
record sales for its own account;
          (b) in each case, solely for use in the Field and Territory and in
connection with Alpharma’s development and Commercialization of the Product and
to otherwise exercise Alpharma’s rights and perform its obligations under this
Agreement:
          (i) an exclusive license under the Product Patents Rights and Product
Know-How;
CONFIDENTIAL

22



--------------------------------------------------------------------------------



 



          (ii) [**];
          (iii) [**]; and
          (iv) subject to the terms of the [**] Agreement, an exclusive
sublicense under Durect’s license to the [**] Intellectual Property; and
          (c) an exclusive license and right of cross-reference to all
Development Data Controlled by Durect in existence as of the Effective Date
solely to exercise its rights and licenses under this Agreement with respect to
the Product.
     3.2 Sublicense Rights. Alpharma shall have the right, [**] to delegate
rights and obligations hereunder to an Affiliate and to appoint Affiliates to
Commercialize the Product in the Territory. Furthermore, Alpharma shall have the
right to appoint any Third Party designee(s) to develop, manufacture and
Commercialize the Product in the Territory alone or in combination with Alpharma
or its Affiliates and/or to sublicense the rights granted to it under
Section 3.1; provided that in the event of any sublicense or delegation of
rights by Alpharma hereunder, such sublicense or delegation shall be subject to
the terms and conditions of this Agreement that, by their terms, are applicable
to such sublicense or delegation, and the sublicense or delegation by Alpharma
hereunder shall not relieve Alpharma of its obligations under the Agreement.
     3.3 Section 365(n) of the Bankruptcy Code. All rights and licenses granted
under or pursuant to this Agreement, including amendments hereto, by each Party
to the other Party are, for all purposes of 11 U.S.C. Section 365(n), licenses
of rights to intellectual property as defined in Title 11. Each Party may elect
to retain and may fully exercise all of its rights and elections under 11 U.S.C.
Section 365(n).
    3.4 Exclusivity. (a) (a) During the Term of this Agreement, Durect and its
Affiliates shall not develop or manufacture (except in performance of this
Agreement) nor Commercialize, and shall not grant any rights or licenses to any
Third Party to develop or manufacture (except in performance of this Agreement)
or Commercialize the Product in the Territory.
     (b) During the Term of this Agreement, neither Party nor its Affiliates
shall directly or indirectly develop or Commercialize a Competitive Product in
the Territory, nor sponsor, license or contract with a Third Party to do any of
the foregoing acts. Notwithstanding the foregoing, however, but subject to
Sections 3.1 and 3.2, however, in the
CONFIDENTIAL

23



--------------------------------------------------------------------------------



 



event of a Change of Control of a Party, the restrictions contained in this
Section 3.4(b) shall[**]. In the event that a Party or one of its Affiliates
obtains “control” (as defined in Section 1.2) [**] such Party shall, [**] such
control.
          3.5 Trademarks; Logos.
          (a) Product Trademarks. Alpharma shall have the right to select the
Product name and all trademarks used in connection with the marketing, promotion
and Commercialization of the Product including special promotional or
advertising taglines used in connection with the marketing of the Product, in
each case in the Territory (all such trademarks specific to the Product, with
exception of the Durect Trademark, including all goodwill associated therewith,
and all applications, registrations, extensions and renewals relating thereto,
shall be referred to as “Product Trademarks”). During the Term of the Agreement,
Alpharma shall be the exclusive owner of the Product Trademarks and all goodwill
associated therewith, and shall use Commercially Reasonable Efforts to register
and maintain, at its Cost, such Product Trademarks as shall be used for the
Commercialization of the Product in the Territory.
          (b) License to Durect Trademark. Subject to the provisions of this
Agreement and for the Term hereof, Durect hereby grants to Alpharma an exclusive
license to use the Durect Trademark in the Territory solely in connection with
the Commercialization of Product in the Territory. Alpharma agrees that all use
of the Durect Trademark by Alpharma shall inure to the benefit of and be on
behalf of Durect. Alpharma agrees that it will not challenge the title or
ownership of Durect in the Durect Trademark, or attack or contest the validity
of such trademark.
          (c) Durect Rights. To the extent permitted by Applicable Laws, at
Durect’s election, the labels and packaging of all Product to be marketed,
distributed or sold in any Jurisdiction shall include text identifying Durect as
the licensor of the Product and a Durect trademark (other than ELADUR™) selected
by Durect to be placed in a size and location determined in the reasonable, good
faith discretion of Alpharma, provided that such mark: (i) is used in a
consistent and noticeable manner sufficient to constitute trademark usage under
Applicable Law, (ii) is clearly identified as a trademark (i.e., through the use
of a “®”, “™” or other appropriate identifier) and (iii) is not used as
combination marks with other marks or
CONFIDENTIAL

24



--------------------------------------------------------------------------------



 



trademarks. Furthermore, Product labels and packaging shall bear appropriate
patent markings and notices as may be applicable.
          3.6 Right of [**] Regarding [**]. Commencing at any time upon [**]
establishment of a development program for a [**], if any, if [**] desires to
seek a Third Party to collaborate in the development and/or Commercialization of
such [**] or if [**] elects to Commercialize such [**], it shall provide written
notice thereof (“First Refusal Notice”) to [**] and provide information
reasonably requested by [**] regarding such [**]. Upon receipt of a First
Refusal Notice, [**] shall have [**] to (i) notify [**] in writing if it desires
to participate with [**] in the further development and/or Commercialization of
the [**] or (ii) decline to bid. If [**] does not respond in writing to the
First Refusal Notice or notifies [**] that it declines to bid within such [**]
period, then it shall no longer have any rights with respect to the [**]. If
[**] provides [**] with timely notice of its interest in participating in the
development and Commercialization of such [**], then the Parties shall attempt
in good faith to negotiate the terms of an agreement for [**] to participate
with [**] in the development or Commercialization of the [**] for a period of
[**] (which may be extended upon written agreement of the Parties) (“Negotiation
Period”). If, despite such good faith negotiations, [**] are unable to enter
into a definitive agreement during such Negotiation Period, then [**] will
thereafter be free to develop or Commercialize such [**] itself or enter into
agreement(s) with Third Parties for the development and Commercialization of
such [**]; provided that if thereafter [**] intends to license Commercialization
rights to such [**] to a Third Party more than [**] after the end of the last
Negotiation Period with respect to such [**] or intends to license
Commercialization rights to such [**] to a Third Party on terms and conditions
more favorable to the Third Party when all such terms and conditions are taken
in the aggregate than those last offered to [**] shall first re-offer such
opportunity to [**] by delivering a new First Refusal Notice to [**] and provide
to [**] any updated information reasonably requested by [**] regarding such
[**], in which case the second, third, fourth and fifth sentence of this
Section 3.6 shall apply to such new First Refusal Notice. Notwithstanding
anything herein to the contrary in this Section 3.6, however: (a) [**] shall
have no further rights to any [**] if the Parties have not entered into a
definitive agreement after [**] has been offered such [**] in accordance with
the terms hereof and after the elapse of [**] full Negotiation Periods, provided
the last offer was made to [**] after such [**] had completed [**].
CONFIDENTIAL

25



--------------------------------------------------------------------------------



 



4. DEVELOPMENT AND REGULATORY.
     4.1 Development Generally. Commencing upon the Effective Date and subject
to Section 4 and other terms of this Agreement, as between Durect and Alpharma,
Alpharma shall be responsible, at its sole Cost, for development of and
procuring Regulatory Approval for the Product in the Territory (all such
activities the “Development Program”).
     4.2 U.S. Development.
          (a) Development Plan. As of the Effective Date, the Parties have
agreed upon a development plan (the “Development Plan”) covering the activities
necessary for developing the Product through Regulatory Approval in Subterritory
A, including a budget (the “Development Plan Budget”), activities related to CMC
development, Clinical and Non-Clinical development, Regulatory Approval
strategy, capital expenses that are specific to the Product, activities
associated with manufacturing of Product for use in Clinical Trials, process
development, scale-up for providing clinical supplies, and technology transfer
(including process development, scale up and validation activities) as needed to
establish commercial scale manufacturing of the Product for Subterritory A, and
other key elements reasonably necessary for the Parties to fulfill their
development responsibilities to each other under the terms of the Agreement.
After the Effective Date, Alpharma shall thereafter update the Development Plan
in accordance with Alpharma’s normal planning cycle, but no less frequently than
[**] a year, and provide a copy thereof to the JEC for review and approval. In
the event that the JEC does not unanimously approve any such update, then such
matter shall be resolved in accordance with Section 2.1(d).
          (b) Trials and Regulatory. Pursuant to the Development Plan and
subject to this Section 4 and other terms of this Agreement, Alpharma shall use
Commercially Reasonable Efforts to conduct such Preclinical and Non-Clinical
trials and Clinical Trials, at its own Cost, as necessary to seek and maintain
Regulatory Approval of the Product in Subterritory A. Alpharma shall also use
Commercially Reasonable Efforts to obtain Regulatory Approvals for the Product
in Subterritory A, including compiling, submitting and prosecuting all necessary
data, documents and Regulatory Approval Applications (including labeling), in a
format acceptable to the applicable Regulatory Authorities in Subterritory A. If
and when any Regulatory Approval is secured anywhere in Subterritory A, Alpharma
shall thereafter use
CONFIDENTIAL

26



--------------------------------------------------------------------------------



 



Commercially Reasonable Efforts to maintain such Regulatory Approval and pay all
user fees and other costs required to maintain such Regulatory Approval.
          (c) Development Diligence. Alpharma shall use Commercially Reasonable
Efforts to develop the Product through Regulatory Approval in Subterritory A at
its sole Cost. Without limiting the foregoing, Alpharma will use its
Commercially Reasonable Efforts to perform the activities and to meet the
timeline in the Development Plan. If, at any time, Alpharma materially defaults
on any of its development obligations with respect to Subterritory A set forth
in Section 4 and fails to cure such default within [**] after receipt of written
notice of termination from Durect, Durect shall have the right to terminate
Alpharma’s rights with respect to Subterritory A; provided, however, if the
failure is not reasonably capable of being cured within the [**] cure period by
Alpharma and Alpharma is making a good faith effort to cure such failure, Durect
may not terminate Alpharma’s rights in Subterritory A; provided further,
however, that Durect may terminate Alpharma’s rights in Subterritory A if such
failure is not cured within [**] of Durect’s original notice of termination. In
the event Durect terminates Alpharma’s rights with respect to Subterritory A
hereunder: (i) Subterritory A shall thereafter be deemed a Terminated Country
and no longer be included in the Territory, and (ii) Durect shall have the
rights set forth in Section 13.7 with respect to Subterritory A. The foregoing
termination rights of Durect shall be Durect’s sole and exclusive remedy and
Alpharma’s sole and exclusive liability for any failure by Alpharma to develop
and Commercialize the Product in Subterritory A.
          4.3 Development and Commercialization Diligence Outside the U.S.
          (a) Not later than [**] after the Effective Date, the Parties will
jointly begin an assessment of the market opportunity for the Product for
Subterritories B, C and D and develop criteria for determining which such
Jurisdictions present significant commercial potential for the Product and are
subject to the obligations of this Section 4.3. Not later than [**] after the
Effective Date, the Parties will complete such assessment and the development of
such criteria, and identify each Jurisdiction outside of the U.S. in which the
development and Commercialization of Products by Alpharma shall be subject to
the obligations of this Section 4.3 (each such country, a “Major Market
Jurisdiction”). Thereafter, the Parties shall review such designations annually
and determine whether previously designated countries should
CONFIDENTIAL

27



--------------------------------------------------------------------------------



 



remain or cease to remain Major Market Jurisdictions and whether additional
countries should be designated as Major Market Jurisdictions. If the Parties do
not agree upon the designation of a country as a Major Market Jurisdiction or
whether a country should remain or cease to remain a Major Market Jurisdiction,
the Parties shall submit the matter to the JEC for resolution in accordance with
Section 2.1(d). Notwithstanding the foregoing provisions of this Section 4.3
relating to the assessment, designation and review of Major Market Jurisdiction,
the Jurisdictions listed on Schedule 4.3 are hereby categorized as Major Market
Jurisdictions and shall not be subject to redesignation as non-Major Market
Jurisdictions. Each Party shall bear its own Costs incurred in assessing,
designating and reviewing Major Market Jurisdictions in accordance with this
Section 4.3(a).
          (b) In at least one Major Market Jurisdiction (“First Major Market
Jurisdiction”), Alpharma will either (i) initiate local Clinical Trials for a
Product within [**] following U.S. Regulatory Approval or (ii) if local Clinical
Trials are not required for Regulatory Approval in the First Major Market
Jurisdiction, file an application for Regulatory Approval within [**] following
U.S. Regulatory Approval. In at least one additional Major Market Jurisdiction
(“Second Major Market Jurisdiction”), Alpharma will either (A) initiate local
Clinical Trials for a Product within [**] following U.S. Regulatory Approval or
(B) if local Clinical Trials are not required for Regulatory Approval in the
Second Major Market Jurisdiction, file an application for Regulatory Approval
within [**] following U.S. Regulatory Approval. If Subterritory C is not the
First Major Market Jurisdiction or the Second Major Market Jurisdiction, then in
addition to the foregoing requirements regarding the First Major Market
Jurisdiction and the Second Major Market Jurisdiction, Alpharma will either
(A) initiate local Clinical Trials for a Product in Subterritory C within [**]
following U.S. Regulatory Approval or (B) if local Clinical Trials are not
required for Regulatory Approval in Subterritory C, file an application for
Regulatory Approval within [**] following U.S. Regulatory Approval. In all other
Major Market Jurisdictions, Alpharma will use Commercially Reasonable Efforts to
either (I) initiate local Clinical Trials for a Product within [**] following
U.S. Regulatory Approval or (II) if local Clinical Trials are not required for
Regulatory Approval in any such other Major Market Jurisdiction, file an
application for Regulatory Approval within [**] following U.S. Regulatory
Approval. For the avoidance of doubt, the filing of a Regulatory Approval
Application with EMEA shall constitute filing of a
CONFIDENTIAL

28



--------------------------------------------------------------------------------



 



Regulatory Approval Application in all Major Market Jurisdictions that are
subject to EMEA’s regulatory authority, and initiating Clinical Trials for the
purpose of supporting the filing of a Regulatory Approval Application with EMEA
shall constitute initiating local Clinical Trials with respect to all Major
Market Jurisdictions that are subject to EMEA’s regulatory authority.
          (c) After satisfying the requirements of Section 4.3 with respect to a
Major Market Jurisdiction, Alpharma shall use Commercially Reasonable Efforts to
obtain Regulatory Approval for and to Commercialize the Product in such Major
Market Jurisdiction. [**].
          (d) If Alpharma fails to satisfy its obligations under this
Section 4.3 with respect to a Major Market Jurisdiction, Durect shall thereafter
have the right to terminate Alpharma’s rights in such Major Market Jurisdiction
if Alpharma has not cured such failure within the [**] period following written
notice of termination by Durect; provided, however, if the failure is not
reasonably capable of being cured within the [**] cure period by Alpharma and
Alpharma is making a good faith effort to cure such failure, Durect may not
terminate Alpharma’s rights in such Major Market Jurisdiction; provided further,
however, that Durect may terminate Alpharma’s rights in such Major Market
Jurisdiction if such failure is not cured within [**] of Durect’s original
notice of termination. Notwithstanding the foregoing, Alpharma shall be deemed
to have satisfied its obligations under this Section 4.3 and shall retain rights
to all Jurisdictions in the EU provided that Alpharma has satisfied its
development and Commercialization obligations under this Section 4.3 in at least
[**] of the Major Market Jurisdictions which are part of the EU. The Major
Market Jurisdictions with respect to which Durect has terminated Alpharma’s
rights hereunder will thereafter be deemed Terminated Countries and no longer be
included in the Territory, and Durect shall have the rights set forth in Section
13.7 in such Terminated Countries. The foregoing termination rights of Durect
shall be Durect’s sole and exclusive remedy and Alpharma’s sole and exclusive
liability for any failure by Alpharma to develop and Commercialize the Product
in any Major Market Jurisdiction.
          (e) Except as otherwise set forth in Section 4.3(a), if any dispute
arises between the Parties regarding the matters set forth in Section 4.3, then
such matter shall be submitted for resolution in accordance with Section 14.12.
CONFIDENTIAL

29



--------------------------------------------------------------------------------



 



     4.4 Other Development Matters.
          (a) Prior to the first Regulatory Approval of the Product, Alpharma
will provide to Durect draft forms of protocols for all studies required for
seeking a label indication in Subterritory A and the Major Market Jurisdictions.
Alpharma shall consider in good faith all comments provided by Durect in writing
within the [**] period following Durect’s receipt of such protocols; provided
that Alpharma shall have the sole discretion and authority to make all decisions
with respect to final protocols and all other matters relating to development of
the Product. Alpharma shall promptly provide Durect with a copy of all final
reports and final protocols from Preclinical and Non-Clinical trials and
Clinical Trials in Subterritory A and the Major Market Jurisdictions.
          (b) Promptly following, and in any event not later than [**]
following, the Effective Date, Durect shall (i) transfer and assign to Alpharma
ownership of all INDs held by Durect for the Product in the Territory, if any,
including copies of any Regulatory Documentation regarding the Product in the
Territory and (ii) transfer and assign to Alpharma, or to any Affiliate that
Alpharma may specify, ownership of the Orphan Drug Designation received by
Durect with respect to the Bupivacaine for PHN as described in Schedule 4.4
hereto and all other regulatory exclusivity rights, if any, held by Durect and
its Affiliates with respect to the Product. In addition, promptly following the
Effective Date, Durect shall transfer to Alpharma copies of all Development Data
in existence as of the Effective Date. After such transfers and assignments by
Durect, Alpharma shall be responsible for all Product-related reporting and
other obligations to any Regulatory Authorities.
          (c) During the period that the JDC remains in existence, all
significant Product-related regulatory decisions within the Subterritory A and
the Major Market Jurisdictions shall be subject to review of the JDC. Durect
shall have the right to review and comment upon material portions of regulatory
filings and correspondence regarding major or material issues proposed to be
made or sent with respect to the Product in Subterritory A and the Major Market
Jurisdictions prior to their submission to Regulatory Authorities, provided that
(i) such review opportunity may be provided by electronic access to drafts of
such documents, (ii) the Alliance Managers will (with oversight from the JDC)
coordinate the scope, timing and form of such document access in a manner that
seeks to minimize administrative burden and (iii) for
CONFIDENTIAL

30



--------------------------------------------------------------------------------



 



any comments from Durect to be considered, the comments shall be provided
promptly and reasonably in advance of any deadlines or target dates for
submission. Alpharma shall promptly provide to Durect copies of or electronic
access to material portions of all such filings and correspondence from or to
such Regulatory Authorities concerning the Product in Subterritory A and the
Major Market Jurisdictions, provided that the Alliance Managers will (with
oversight from the JDC) coordinate the scope, timing and form of all such
document access in a manner that seeks to minimize administrative burden. With
regard to the NDA in Subterritory A, Durect shall, at Alpharma’s request, assist
Alpharma in creating and finalizing Modules 2 and 3. In addition, Durect shall,
at Alpharma’s request, provide input for the creation and review of the
Integrated Summary of Safety and the Integrated Summary of Efficacy. Upon
request by Durect, other NDA sections or Modules will be available for review.
At the request of Alpharma, Durect shall participate, at Alpharma’s Cost, in any
conference or meeting with Regulatory Authorities with respect to the Product in
Subterritory A and the Major Market Jurisdictions. Alpharma shall notify Durect
in writing of its receipt of Regulatory Approval to market the Product in any
Jurisdiction within [**] after receipt of any such approval.
     4.5 Line Extensions. In the event that Alpharma desires to develop Line
Extensions to the Product which Alpharma deems beneficial to the
Commercialization of the Product in the Territory, Alpharma shall deliver to the
JEC a written proposal summarizing the proposed Line Extension together with a
plan summarizing the activities necessary to develop the Line Extension through
Regulatory Approval in the Territory similar to the approach outlined in the
Development Plan. Upon receipt of such documentation, the JEC shall meet to
discuss and consider such proposed Line Extension and approve any plans and
budgets for any Durect Development Responsibilities. The Line Extension shall be
encompassed in the definition of “Product” under the Agreement, and subject to
all the terms and conditions applicable thereto under this Agreement.
     4.6 Durect Development Responsibilities.
     (a) Notwithstanding anything herein to the contrary, the following
activities with respect to Product development are allocated to Durect
(collectively “Durect Development Responsibilities”): (i) unless otherwise
agreed upon by the Parties, all
CONFIDENTIAL

31



--------------------------------------------------------------------------------



 



development activities through completion of Phase 2 [**]; (ii) Dosage
Form Development; (iii) manufacturing and analytical method development,
validation, stability and other CMC-related activities; (iv) management of any
and all technology transfer, scale-up to commercial batch size and validation
activities that may be required to enable any Person chosen by Alpharma to
manufacture commercial supplies of the Product; (v) generation of necessary
documents related to the Durect Development Responsibilities in order for
Alpharma to perform Clinical Trials and file for Regulatory Approval in the
Territory; and (vi) any other development activity allocated to Durect by
Alpharma and agreed to by Durect. Durect shall use Commercially Reasonable
Efforts to perform the Durect Development Responsibilities in accordance with
the Development Plan (including Development Plan Budget and timeline set forth
therein) for such Durect Development Responsibilities.
          (b) Subject to Section 7.5, Alpharma shall pay to Durect its Durect
Development Costs incurred with the performance of the Durect Development
Responsibilities on a monthly basis, net [**] from the receipt of an invoice
therefor from Durect; provided that Alpharma shall have no obligation to
reimburse Durect’s Development Costs in excess of the then-current Development
Plan Budget, and Durect shall have no obligation to perform activities which
would result in Durect incurring costs in excess of the then-current Development
Plan Budget, in each case, until the JEC has approved any increase the
Development Plan Budget.
          (c) Durect may, with the prior written consent of Alpharma (not to be
unreasonably withheld, delayed or conditioned), retain Third Party contractors
to perform some or all of the Durect Development Responsibilities so long as the
Third Party is subject to the applicable terms of this Agreement, including
confidentiality obligations to Durect that are no less stringent than the
confidentiality obligations set forth in Section 10, and agrees to assign
ownership of all work product and intellectual property rights relating to the
Product resulting from such work to Durect. Durect’s selection of such Third
Parties are subject to the prior written approval of Alpharma, such approval not
to be unreasonably withheld, and all Durect Development Costs resulting from
such Third Parties’ work shall be subject to audit by Alpharma. Durect will
remain responsible to Alpharma for all Durect Development Responsibilities
carried out by such Third Party contractors.
CONFIDENTIAL

32



--------------------------------------------------------------------------------



 



     (d) In the event that Durect [**] included in the Durect Development
Responsibilities, and provided that such [**] (i) [**] or (ii) [**] such Durect
Development Responsibilities, then [**] such task included in the Durect
Development Responsibilities [**].
     4.7 Development Data. Alpharma will exclusively own all Development Data
which comes into existence after the Effective Date, and Durect hereby assigns
to Alpharma all rights, title and interests therein Controlled by Durect or any
of its Affiliates.
     4.8 Reporting Adverse Events. Commencing on the Effective Date, as between
the Parties, Alpharma shall be responsible for collection, investigation,
reporting of information concerning adverse events with respect to the Product
(as defined in the then current edition of ICH Guidelines and any other relevant
regulations or regulatory guidelines) or any other safety problem of
significance (each such adverse event or problem, an “Adverse Event”) to the
appropriate Regulatory Authorities in the Territory in accordance with
Applicable Laws. Alpharma will require that its Affiliates and Sublicensees
comply with all Adverse Event reporting obligations. In any event, Alpharma
shall inform Durect of any Serious Adverse Drug Experience relating to the
Product or Bupivacaine of which it becomes aware in a timely manner commensurate
with the seriousness of the Adverse Event.
     4.9 Permitted Development Personnel. During the Term of the Agreement, each
Party will not engage, retain or employ any employees, subcontractors or
consultants to perform any part of the Development Program that (A ) have been
debarred or convicted of a crime for which an entity or person could be debarred
under 21 U.S.C. Section 335a (or equivalent law in any applicable Jurisdiction),
or (B) is under indictment for a crime for which a person or an entity could be
debarred under 21 U.S.C. Section 335a (or equivalent law in any applicable
Jurisdiction).
5. DISTRIBUTION AND PROMOTION.
     5.1 Generally. As between the Parties, Alpharma will be exclusively
responsible for Commercializing the Product in the Territory and all Costs
associated therewith.
     5.2 Post-Registration Studies. Alpharma shall prolong the life cycle of the
Product in Subterritory A and the Major Market Jurisdictions to the extent
Alpharma determines it is Commercially Reasonable to do so. If Alpharma performs
any Phase 4 Clinical Trial or other
CONFIDENTIAL

33



--------------------------------------------------------------------------------



 



Clinical Trial of the Product in Subterritory A and the Major Market
Jurisdictions following receipt of Regulatory Approval for the Product (each, a
“Alpharma Post-Registration Study”), Alpharma shall provide Durect with draft
forms of summary protocols for major studies before commencement of any such
study. Alpharma shall consider in good faith all comments provided by Durect in
writing within the [**] period following Durect’s receipt of such protocols;
provided, that Alpharma shall have the sole discretion and authority to make all
decisions with respect to the final protocols and all other matters relating to
Alpharma Post-Registration Studies. Alpharma shall also promptly provide to
Durect a copy of final protocols and reports from such Alpharma
Post-Registration Studies. Alpharma shall bear the Costs of all Alpharma
Post-Registration Studies. For the avoidance of doubt, Alpharma
Post-Registration Studies shall include any Clinical Trials required as a
condition to, or for the maintenance of, Regulatory Approval of the Product in
Subterritory A and the Major Market Jurisdictions.
     5.3 Alpharma Responsibilities; Rights. In connection with its
responsibilities for distribution, marketing and sales of the Product in the
Territory, Alpharma shall, at its Cost, provide for all sales force personnel
(including sales administration and training), order entry, customer service,
reimbursement management, medical affairs, medical information, marketing
(including all advertising and promotional expenditures), warehousing, physical
distribution, invoicing, credit and collections, forecasting and other related
facilities and services necessary for such Commercialization.
     5.4 Annual Commercialization Reports. Following the end of each fiscal year
after the First Commercial Sale of the Product in Subterritory A or any Major
Market Jurisdiction, Alpharma shall provide Durect with an annual summary of
Alpharma’s efforts and plans for the Commercialization of the Product in
Subterritory A and the Major Market Jurisdictions as applicable. In addition,
the Alpharma Alliance Manager shall provide reasonable summary information
concerning Commercialization matters to the Durect Alliance Manager from time to
time, as reasonably requested by Durect. To the extent commercially feasible and
permitted by Applicable Laws, all promotional materials shall include an
acknowledgment of Durect as the developer and licensor of the Product.
     5.5 Sales Forces. Alpharma shall employ or contract appropriately
experienced sales forces to detail the Product in Subterritory A and the Major
Market Jurisdictions in which
CONFIDENTIAL

34



--------------------------------------------------------------------------------



 



Regulatory Approvals for the Product are obtained, and [**]. In addition,
Alpharma agrees that for the [**] after First Commercial Sale of the Product in
Subterritory A and the Major Market Jurisdictions in which Regulatory Approvals
for the Product are obtained, the sales force will promote the Product [**].
6. PAYMENTS.
     6.1 One-time Payments to Durect. Alpharma shall, against invoice, pay to
Durect the following one-time, non-refundable and non-creditable payments (each
a “One-Time Payment”) within [**] after the occurrence of the specific event (in
the case of the One-Time Payment payable upon the occurrence of Milestone No. 1
set forth in the table below), within [**] after the occurrence of the specific
event (in the case of each of the One-Time Payments payable upon the occurrence
of Milestone Nos. 2 — 12 set forth in the table below) and concurrently with the
payment of Royalties based on the applicable quarterly report (in the case of
each of the One-Time Payments payable upon the occurrence of Milestone Nos. 13 —
15 set forth in the table below). The One-Time Payments will be part of the
consideration for the license granted in Section 3.1.

          Milestone       One-Time Payments to No.   Timing   Durect (U.S.
Dollars)
1
  The Effective Date of this Agreement   Twenty Million Dollars
($20,000,000)

[**]
Each Party shall promptly notify the other Party when any event triggering a
One-Time Payment listed above has occurred, with payments [**] based on the
latest quarterly report due [**] after the end of the applicable quarter.
     6.2 Royalties. Subject to the other provisions of this Section 6, Alpharma
shall pay Royalties to Durect in respect of the license granted to Alpharma by
Durect hereunder on a Jurisdiction-by-Jurisdiction basis for the applicable
Royalty Term. In a Jurisdiction where the Patent Royalty Term is in effect,
Alpharma shall owe Durect Patent Royalties with respect to calendar year Net
Sales of Product in such Jurisdiction. In a Jurisdiction where the Know-How
Royalty Term is in effect, Alpharma shall owe Durect Know-How Royalties with
respect to calendar year Net Sales of Product in such Jurisdiction. The
aggregate of all Patent Royalties
CONFIDENTIAL

35



--------------------------------------------------------------------------------



 



and Know-How Royalties that are due to Durect in any Annual Net Sales Period (as
defined below) shall be referred to herein as “Royalties.”
          (a) Patent Royalties. Patent Royalties shall begin to accrue in
accordance with the charts set forth below, on a Jurisdiction-by-Jurisdiction
basis, on Net Sales within the Territory during the period commencing on the
date of the First Commercial Sale of the Product in such Jurisdiction and shall
be payable until, the later of the expiration of (i) all Patents containing one
or more Valid Claims that would be infringed by the development, manufacture,
sale, offer for sale, use, importation or exportation of the Product, or
(ii) Marketing Exclusivity Rights in such Jurisdiction (such period the “Patent
Royalty Term”). Notwithstanding the foregoing however, if, during a given
calendar quarter during the Patent Royalty Term, there is a Generic Product
commercially sold by a Third Party in a Jurisdiction, then so long as such
Generic Product is being sold by such Third Party, the Royalties due with
respect to Net Sales in such Jurisdiction for such quarter during the Patent
Royalty Term shall be reduced by [**] percent ([**]%) of the rates set forth in
the charts below in this Section 6.2(a).
For Sales in Subterritory A

      Aggregate Annual Net Sales in     Subterritory A   Royalty to Durect
(percent of Net Sales)
Up to $[**] annual sales:
  [**] %
>$[**] annual sales:
  [**] %
>$[**] annual sales:
  [**] %
>$[**] annual sales:
  [**] %
>$[**] annual sales:
  [**] %

For Sales in Subterritory B, Subterritory C and Subterritory D in the aggregate

      Aggregate Annual Net Sales in     Subterritory B, Subterritory C and    
Subterritory D   Royalty to Durect (percent of Net Sales)
Up to $[**] annual sales:
  [**] %
>$[**] annual sales:
  [**] %
>$[**] annual sales:
  [**] %
>$[**] annual sales:
  [**] %

CONFIDENTIAL

36



--------------------------------------------------------------------------------



 



The Royalty rates set forth above shall apply only to that portion of Net Sales
within the applicable tier of Net Sales.
The periods by which annual Net Sales are measured for purposes of this
Section 6.2 shall be a calendar year (each, an “Annual Net Sales Period”) except
that the first Annual Net Sales Period shall begin on the first day of the
calendar quarter preceding the First Commercial Sale and continue to the end of
the calendar quarter ending on December 31st of that calendar year. For purposes
of illustration, see Example 1 in Schedule 6.2.
     (b) Know-How Royalties. Know-How Royalties shall accrue, on a
Jurisdiction-by-Jurisdiction basis, on Net Sales in the Jurisdiction during any
portion of the applicable Royalty Term that remains after the expiration of the
applicable Patent Royalty Term (the “Know-How Royalty Term”). Subject to the
other provisions of this Section 6, if the Know-How Royalty Term is in effect in
a Jurisdiction, Alpharma shall pay Durect Know-How Royalties with respect to the
aggregate annual Net Sales in such Jurisdiction at a rate of [**]% of the rates
set forth in the tables set forth in Section 6.2(a). The first Annual Net Sales
Period in which Know-How Royalties are payable shall begin on the first day of
the Know-How Royalty Term and continue to the end of the calendar quarter ending
on December 31st of that calendar year. For purposes of illustration, see
Example 2 in Schedule 6.2.
     6.3 Sublicense Income. In addition to the Royalties payable to Durect under
Section 6.2 and the One-Time Payments payable to Durect under Section 6.1, if
Alpharma grants a Sublicense under Section 3.2 with respect to a Jurisdiction,
Alpharma shall thereafter pay Durect, within [**] after the receipt thereof by
Alpharma, [**] percent ([**]%) of the portion of any Sublicense Fees received by
Alpharma that exceeds the aggregate of all One-Time Payments payable by Alpharma
to Durect with respect to such Jurisdiction.
     6.4 Existing Third Party Royalties. Durect shall be solely responsible for
payment of [**] percent ([**]%) of all financial obligations to [**] under the
[**] Agreement.
7. PAYMENTS AND REPORTS.
     7.1 Payments of Royalties. Beginning [**] after the end of the calendar
quarter in which the First Commercial Sale is made and for each calendar quarter
thereafter (no later than [**] after the end of such calendar quarter), Alpharma
shall submit a statement to Durect, which shall
CONFIDENTIAL

37



--------------------------------------------------------------------------------



 



set forth the amount of Net Sales in the Territory by Jurisdiction, during such
quarter, and the calculation of Royalties due on such Net Sales in each
Jurisdiction and in the aggregate for the Territory for such quarter. Each such
statement shall be accompanied by the payment, if any, due to Durect.
     7.2 Mode of Payment for One-Time Payments and Royalties. Alpharma shall
make all payments required under this Agreement by wire transfer to any account
specified by Durect or as otherwise directed by Durect from time to time in
Dollars.
     7.3 Currency Conversion. Royalties with respect to any Net Sales in
Jurisdictions where the Dollar is not used as currency shall be calculated by
converting the amount of Net Sales into the corresponding amount in Dollars and
applying the applicable Royalties percentage under Section 6 to such amount. The
currency conversion shall be made using the average of the rates of exchange for
the conversion of the currency in which sales were made to Dollars over the
calendar quarter during which such sales were made, as such rates are published
by the Wall Street Journal, Western Edition.
     7.4 Records Retention. Alpharma, its Sublicensees, Durect and each such
Party’s respective Affiliates shall keep complete and accurate records
pertaining to Durect Development Costs and the sale of Product and the
calculation of Net Sales in the Territory, as applicable, to permit the
determination of Durect Development Costs and Royalties for a minimum period of
[**] after the calendar year in which such sales or costs were occurred, and in
sufficient detail to permit the Parties to confirm the accuracy of each of the
foregoing.
     7.5 Audit Request. During the Term of this Agreement and for a period of
[**] thereafter, at the request and Cost of a Party (the “Auditing Party”),
Durect and its Affiliates (in the case of a request by Alpharma) or Alpharma and
its Affiliates and Sublicensees (in the case of a request by Durect) (the
“Audited Party”) shall permit an independent, certified public accountant
appointed by the Auditing Party and reasonably acceptable to the Audited Party,
at reasonable times and upon reasonable advance notice of not less than [**],
but not more often than [**] in each calendar year, to examine such records
during the [**] prior to the notice as may be necessary to determine the
correctness of any report or payment made under this Agreement or obtain
information as to the determination of the Durect Development Costs, Net Sales
and Royalties payable for any calendar quarter in such audited period. Results
of any such
CONFIDENTIAL

38



--------------------------------------------------------------------------------



 



examination shall be made available to all Parties except that said independent,
certified public accountant shall verify to the Auditing Party such amounts and
shall disclose no other information revealed in such audit. The examination
shall also include disclosure of the methodology and calculations used to
determine the results. The said independent, certified public accountant shall
execute a written confidentiality agreement with the Audited Party.
     7.6 Cost of Audit. The Auditing Party shall bear the full Cost of the
performance of any audit requested by the Auditing Party except as hereinafter
set forth. If, as a result of any inspection of the books and records of the
Audited Party, it is shown that payments made by one Party to the other under
this Agreement were less than the amount which should have been paid (in the
case of Royalties) or the amount of costs charged by one Party to the other
Party were more than the amount that should have been charged (in the case of
Durect Development Costs), then the under-paying or over-charging Party, as
applicable, shall make all payments required to be made to eliminate any
discrepancy revealed by said inspection within [**], including in each case
interest at the rate of [**] percent ([**]%) per month (or the maximum interest
allowable by Applicable Law, whichever is less) for the amount of the
discrepancy. Furthermore, if the payments made were less than [**] percent
([**]%) of the amount that should have been paid during any calendar year, or if
there was an overcharge of more than [**] percent ([**]%) of the amount of that
was owed, in either case due to the error of the Audited Party, the Audited
Party shall also reimburse the Auditing Party for reasonable Costs incurred by
the Auditing Party in respect of such audit.
     7.7 No Non-Monetary Consideration for Sale. Alpharma and its Sublicensees
and Affiliates shall not accept or solicit any non-monetary consideration for
the sale of the Product without the prior written consent of Durect, provided,
however, the use by Alpharma and its Affiliates of a customary and reasonable
amount of the Product for promotional sampling, compassionate use or donations
shall not violate this Section 7.7.
8. COMMERCIAL SUPPLY OF PRODUCT
     8.1 Responsibility. Alpharma shall use Commercially Reasonable Efforts, at
its sole Cost, to manufacture the Product for Clinical use and Commercialization
in the Territory in compliance with the terms and conditions of this Agreement.
At Alpharma’s election, Durect shall assign the [**] Agreement to Alpharma
within [**] of the Effective Date.
CONFIDENTIAL

39



--------------------------------------------------------------------------------



 



     8.2 Technology Transfer. In the event that Alpharma elects to have Product
manufactured by itself or a CMO other than [**], Durect shall use Commercially
Reasonable Efforts to provide in a timely manner such of Manufacturing
Technology Controlled by Durect in order for Alpharma or the CMO selected by
Alpharma to manufacture the Product, and shall use Commercially Reasonable
Efforts to provide technical assistance to enable the use of such Manufacturing
Technology to manufacture the Product, such assistance to be detailed in a
technology transfer plan to be agreed upon by the Parties (the “Technology
Transfer Plan”). Alpharma shall reimburse Durect its Durect Development Costs
incurred in providing the Manufacturing Technology and technical assistance in
accordance with a budget therefor to be agreed by the Parties in advance. Durect
shall be reimbursed by Alpharma on a monthly basis, within [**] of receipt of an
invoice setting forth such Durect Development Costs.
     8.3 Commercial Supply in Territory. Alpharma shall have sole responsibility
(including complete decision making authority and discretion) to manufacture or
have manufactured Product for the Commercialization of the Product in the
Territory, and shall use Commercially Reasonable Efforts to maintain or arrange
for sufficient manufacturing capacity to meet the reasonably anticipated market
demand for the Product in the Territory.
9. INTELLECTUAL PROPERTY.
     9.1 Ownership of Collaboration Inventions. Subject to the terms hereof,
including the licenses and other rights granted hereunder, all Collaboration
Inventions shall be owned as follows:
     (a) [**] Collaboration Inventions (including all Patents and other
Intellectual Property Rights relating thereto) that relate to the Product
(including, inter alia, components thereof, its composition or formulation,
methods of manufacture, processing, finishing, packaging and methods of use),
without regard to inventorship (each such Collaboration Invention a “Product
Collaboration Invention”).
     (b) With respect to Collaboration Inventions that do not constitute Product
Collaboration Inventions, [**] such Collaboration Inventions (including all
Patents and other Intellectual Property Rights relating thereto) [**] its
employees and/or Third Parties acting on behalf of Durect in the performance of
the Development Plan and other activities undertaken by it under this Agreement
(each such Collaboration Invention a [**].
CONFIDENTIAL

40



--------------------------------------------------------------------------------



 



          (c) With respect to Collaboration Inventions that do not constitute
Product Collaboration Inventions, [**] such Collaboration Inventions (including
all Patents and other Intellectual Property Rights relating thereto) [**] its
employees and/or Third Parties acting on behalf of Alpharma in the performance
of the Development Plan and other activities undertaken by it under this
Agreement (each such Collaboration Invention, an [**].
          (d) With respect to Collaboration Inventions that do not constitute
Product Collaboration Inventions, the Parties shall jointly own all Joint
Inventions (as defined below) and, subject to the rights granted each Party
under this Agreement and except as otherwise specifically provided under this
Agreement, each Party may make, use, sell, keep, license or assign its interest
in Joint Inventions and otherwise undertake all activities a sole owner might
undertake with respect to such Joint Inventions, without the consent of and
without accounting to the other Party. “Joint Invention” means a Collaboration
Invention which is not a Product Collaboration Invention for which: (i) one or
more employees, consultants or agents of Durect or any other persons obligated
to assign such Collaboration Invention to Durect; and (ii) one or more
employees, consultants or agents of Alpharma or any other persons obligated to
assign such Collaboration Invention to Alpharma, are joint inventors of such
Collaboration Invention. The term “joint inventors,” as it applies generally to
Collaboration Inventions, shall be construed in accordance with how that term is
used pursuant to United States patent law.
          (e) Subject to appropriate confidentiality undertakings, each Party
shall notify the other Party promptly after the completion of invention
disclosure statements (or similar type of internal process employed by such
Party for recording or recognizing inventions) for each Collaboration Invention
(or, if any provisional or other patent application is filed claiming such
invention, promptly upon such filing), and shall provide a copy of written
documentation of the Collaboration Invention suitable to describe the invention
and identify any inventors participating in the invention (or, if any patent
application is filed, a full and complete copy of the documents submitted to the
relevant patent office) to the other Party.
          (f) Each Party may use and practice its own Collaboration Inventions
in any manner not inconsistent with the terms of this Agreement without the
consent of the other Party and without an obligation to notify the other Party
of such intended use or to pay royalties or other compensation to the other by
reason of such use. For the avoidance of doubt,
CONFIDENTIAL

41



--------------------------------------------------------------------------------



 



neither Party is granted any license rights to any Intellectual Property Rights
of the other Party which may be required for such Party to use a Collaboration
Invention, unless otherwise expressly granted herein or as may be necessary to
fulfill the intent of this Agreement.
          (g) Each Party shall, at the request of the other Party, execute all
assignment documents necessary to perfect the ownership interests in
Collaboration Inventions as determined pursuant to this Section 9.1. Each Party
hereby agrees that Development Data owned by such Party may be included in
patent and patent applications covering Collaboration Inventions owned by the
other Party as reasonably useful to the filing and prosecution of such patent
applications and patents, and the Party owning such Development Data shall
reasonably cooperate with the other Party to allow for such inclusion.
          (h) Each Party has and will continue to have written contracts with
all Third Parties (including employees and subcontractors) performing services
on its behalf under this Agreement and, where such services may give rise to the
creation of inventions that may be Collaboration Inventions, such Party shall
ensure that such contracts provide for the assignment to such Party all
Collaboration Inventions and rights therein; provided, however, notwithstanding
the foregoing, Alpharma may enter into Third Party contract manufacturing
agreements for the sole purpose of having the Product manufactured for Alpharma
that do not require such Third Party manufacturers to assign any Collaboration
Inventions that are manufacturing process inventions to Alpharma if such Third
Party manufacturers do not agree to the assignment of such manufacturing process
Collaboration Inventions.
     9.2 Prosecution of Patents.
          (a) Durect Controlled Patents.
          (i) As between Durect and Alpharma, Durect shall prepare, prosecute
and maintain the [**], Product Patent Rights and [**] (including their issuance,
reissuance, reexamination and the defense of any interference, revocation or
opposition proceedings) at Durect’s sole Cost and discretion subject to the
provisions of this Section 9.2(a).
          (ii) With respect to Product Patent Rights, Durect shall furnish
Alpharma with copies of all substantive prosecution correspondence to and from
patent
CONFIDENTIAL

42



--------------------------------------------------------------------------------



 



offices in the Territory and provide Alpharma a reasonable time to offer its
comments thereon before Durect makes a submission to the relevant patent office,
provided that in the event that delay would jeopardize any potential Product
Patent Right, Durect shall have the right to proceed without awaiting Alpharma’s
comments on any patent application or correspondence relating thereto. Alpharma
shall offer its comments promptly, and Durect shall consider in good faith such
comments of Alpharma and shall incorporate such comments if reasonable. Durect
shall not abandon any patent application or patent in the Product Patent Rights
without the prior written consent of Alpharma, such consent not to be
unreasonably withheld or delayed. If, subject to Alpharma’s foregoing consent
right, Durect determines to abandon, or not to file, prosecute, defend or
maintain, any Product Patent Right (including not to defend any interference,
revocation or opposition proceedings) in any Jurisdiction, then Durect shall
provide Alpharma with [**] prior written notice (or such shorter time period
that would permit Alpharma a reasonable opportunity to respond without any loss
of rights) of such determination, and Alpharma shall have the right and
opportunity to file, prosecute, defend and/or maintain such Product Patent Right
in Durect’s name and at Alpharma’s sole Cost and expense, provided, however,
that the payment of Costs therefor by Alpharma shall not affect Durect’s
ownership in such Patent.
          (b) Joint Patents. With respect to the decision to initiate the
drafting and filing of a new patent application claiming a Joint Invention, the
Parties shall first exchange sufficient information identifying such Joint
Invention and discuss in good faith the relative merits of seeking patent rights
thereto and, upon the prior mutual agreement of the Parties to proceed, not
unreasonably withheld, Alpharma shall take such actions as are necessary or
appropriate to procure, prosecute and maintain patents and/or patent
applications to such Joint Inventions (“Joint Patent Rights”) (including any
issuance, reissuance or reexamination thereof and the defense of any
interference, revocation or opposition proceedings related thereto) at
Alpharma’s sole Cost and discretion, subject to the provisions of this
Section 9.2(b); provided, that all such Joint Patents shall be owned jointly.
Alpharma shall furnish Durect with copies of drafts of such Joint Patents and
any substantive prosecution correspondence relating to such Joint Inventions to
and from patent offices throughout the Territory and permit Durect to offer its
comments thereon before Alpharma makes any submission or response to a patent
office.
CONFIDENTIAL

43



--------------------------------------------------------------------------------



 



Alpharma will inform Durect of the countries in which it intends to file Joint
Patents. Durect shall offer its comments promptly, including any request that
the Joint Patents be filed in additional countries; provided, that Alpharma
shall determine the appropriate action after considering in good faith any
comments or requests from Durect, and further provided that in the event that
delay would jeopardize any potential patent right, Alpharma shall have the right
to proceed without awaiting Durect’s comments. If Alpharma determines in its
sole discretion not to file, prosecute, defend or maintain any Joint Patent
Rights (including failing to defend any interference, revocation or opposition
proceedings) in any country, then Alpharma shall provide Durect with [**] prior
written notice (or such shorter time period that would permit Durect a
reasonable opportunity to respond in a timely manner) of such determination, and
Durect shall have the right and opportunity to file, prosecute, defend and/or
maintain such Joint Patent Rights on behalf of the Parties at Durect’s sole
Cost.
          (c) Alpharma Patents. As between Durect and Alpharma, Alpharma may
prepare, prosecute and maintain all Patents claiming an Alpharma Collaboration
Invention (including their issuance, reissuance, reexamination and the defense
of any interference, revocation or opposition proceedings) at Alpharma’s sole
Cost and discretion.
          (d) Each Party shall, at the reasonable request of the other Party,
execute all lawful papers, all divisional, continuing, reissue and foreign
applications, make all rightful oaths and take such other actions as may be
reasonably requested by the other Party in conjunction with submission, filing,
prosecution and defense of Patents and to aid in obtaining the proper protection
of inventions pursuant to this Section 9.2.
     9.3 Patent Certifications.
          (a) To the extent required or permitted by Applicable Laws, [**] shall
use its Commercially Reasonable Efforts to maintain with the applicable
Regulatory Authorities in the Territory during the Term of this Agreement
correct and complete listings of applicable Patents covering the Product,
including in the U.S., all so called “Orange Book” listings required under the
Hatch-Waxman Act. In the event either Party receives notice that a Third Party
has filed a patent certification under the Hatch-Waxman Act or any successor
statute (e.g., a Paragraph IV Certification under 21 C.F.R. §314.50(i) or
314.94(a)(12)) referencing a Patent licensed under Section 3.1, then such Party
shall immediately notify the other Party in writing of such notice.
CONFIDENTIAL

44



--------------------------------------------------------------------------------



 



          (b) Alpharma shall have the first right, but not the duty, upon
written notice to Durect to institute an action against such Third Party
alleging infringement of any Product Patent Rights, and to the extent necessary,
Durect shall assign to Alpharma its cause of action for infringement of any
Product Patent Rights against such Third Party. Alpharma shall consider in good
faith all comments provided by Durect within the [**] period following Durect’s
receipt of such notice from Alpharma regarding Alpharma’s intention to initiate
an action against such Third Party alleging infringement of any Product Patent
Rights; provided that, subject to terms of Section 9.3(d), Alpharma shall have
the sole discretion and authority to exercise its first right to institute such
a patent infringement action. If Alpharma determines not to institute an action
against such Third Party alleging infringement of any Product Patent Rights,
Alpharma shall so notify Durect at least [**] before the expiration of the
period within which a patent holder may bring an action for infringement against
such Third Party. Durect shall then have the right, but not the duty, to
institute such an action against such Third Party alleging infringement of any
Product Patent Rights.
          (c) As between Durect and Alpharma, Durect shall have the first right,
but not the duty, upon written notice to Alpharma to institute an action against
a Third Party for infringement of the [**] in response to such Third Party’s
filing of a Paragraph IV certification referencing such Patent rights. Durect
shall consider in good faith all comments provided by Alpharma within the [**]
period following Alpharma’s receipt of such notice from Durect regarding
Durect’s intention to initiate an action against such Third Party alleging
infringement of the [**]; provided that, subject to terms of Section 9.3(d),
Durect shall have the sole discretion and authority to exercise its first right
to institute such a patent infringement action. If Durect determines not to
institute an action against such Third Party alleging infringement of the [**],
Durect shall so notify Alpharma at least [**] before the expiration of the
period within which a patent holder may bring an action for infringement against
such Third Party. Alpharma shall then have the right, but not the duty, to
institute such an action against such Third Party alleging infringement of the
[**]; provided, however, that Alpharma’s right to undertake any such action
alleging infringement of the [**] shall be subject to the prior written consent
of Durect, not to be unreasonably withheld, and also the applicable terms of any
agreements relating to the [**] entered into by Durect prior to the Effective
Date, and with
CONFIDENTIAL

45



--------------------------------------------------------------------------------



 



respect any actions alleging infringement of the [**], subject to the applicable
terms of the [**] Agreement.
          (d) The Costs of any such action under this Section 9.3 (including
fees of attorneys and other professionals) shall be borne by the Party
instituting the action, or, if the Parties elect to cooperate in instituting and
maintaining such action, such Costs shall be borne by the Parties in such
proportions as they may agree in writing. For any such action to terminate any
such infringement, in the event that either Party is unable to initiate or
prosecute such action solely in its own name or it is otherwise advisable to
obtain an effective remedy, the other Party will join such action voluntarily
and will execute and cause its Affiliates to execute all documents necessary for
the enforcing Party to initiate and maintain such action. Each Party shall at
its own expense promptly give to the Party bringing such infringement
proceedings such reasonable assistance as the Party bringing the action may
reasonably request. The Party instituting any such action may not enter into any
settlement, consent judgment or other voluntary final disposition of such action
that admits the invalidity or unenforceability of any Patent licensed hereunder,
subjects the other Party to an injunction or requires the other Party to make
any monetary payment without the prior written consent of the other Party, not
to be unreasonably withheld by the other Party. The Party undertaking any
proceedings shall keep the other reasonably informed of the progress of the
action and shall consider the comments and observations of the other in
prosecuting the proceedings. Any award paid by a Third Party as a result of such
an infringement action (whether by way of settlement or otherwise) shall be
allocated in the same manner as provided in Section 9.4.
     9.4 Enforcement of Patent Rights.
          (a) In the event that either Alpharma or Durect becomes aware of any
Competitive Product that is or is intended to be made, used, or sold in the
Territory by a Third Party that it believes to infringe Product Patent Rights,
[**], such Party will promptly notify the other Party of all the relevant facts
and circumstances known by it in connection with the infringement. Alpharma and
Durect shall thereafter consult and cooperate fully to determine a course of
action, including the commencement of legal action as provided in this
Section 9.4 by either or both Parties, to terminate any such infringement.
CONFIDENTIAL

46



--------------------------------------------------------------------------------



 



          (b) As between Durect and Alpharma, Alpharma shall have the first
right, but not the duty, upon written notice to Durect to initiate, prosecute
and control the enforcement of any of the Product Patent Rights against
infringement by a Third Party in the Territory through the marketing or sale of
a Competitive Product. If Alpharma does not institute a proceeding against such
Third Party alleging infringement of a Product Patent Right within [**] of a
Party’s first notice to the other Party of such Third Party infringement, then
Durect shall have the right, but not the duty, to institute such an action
against such Third Party for infringement of such Product Patent Right.
          (c) As between Durect and Alpharma, Durect shall have the first right,
but not the duty, upon written notice to Alpharma to initiate, prosecute and
control the enforcement of any of the [**] against infringement by a Third Party
in the Territory through the marketing or sale of a Competitive Product. If
Durect does not institute a proceeding against such Third Party alleging
infringement of the [**] within [**] of a Party’s first notice to the other
Party of such Third Party infringement, then Alpharma shall have the right, but
not the duty, to institute such an action against such Third Party for
infringement of any of the [**]; provided, however, that Alpharma’s right to
undertake any such action alleging infringement of the [**] shall be subject to
the prior written consent of Durect, not to be unreasonably withheld and also
the applicable terms of any agreements relating to the [**] entered into by
Durect prior to the Effective Date, and with respect any actions alleging
infringement of the [**], subject to the applicable terms of the [**] Agreement.
          (d) The Costs of any such action under this Section 9.4 (including
fees of attorneys and other professionals) shall be borne by the Party
instituting the action, or, if the Parties elect to cooperate in instituting and
maintaining such action, such Costs shall be borne by the Parties in such
proportions as they may agree in writing. For any such action to terminate any
such infringement, in the event that either Party is unable to initiate or
prosecute such action solely in its own name or it is otherwise advisable to
obtain an effective remedy, the other Party will join such action voluntarily
and will execute and cause its Affiliates to execute all documents necessary for
the enforcing Party to initiate and maintain such action. Each Party shall at
its own expense promptly give to the Party bringing such infringement
proceedings such reasonable assistance as the Party bringing the action may
reasonably request. The Party instituting any such action may not enter into any
settlement, consent
CONFIDENTIAL

47



--------------------------------------------------------------------------------



 



judgment or other voluntary final disposition of such action that admits the
invalidity or unenforceability of any Patent licensed hereunder, subjects the
other Party to an injunction or requires the other Party to make any monetary
payment without the prior written consent of the other Party, not to be
unreasonably withheld by the other Party. The Party undertaking any proceedings
shall keep the other reasonably informed of the progress of the action and shall
consider the comments and observations of the other in prosecuting the
proceedings.
          (e) Any recovery obtained as a result of an infringement action
brought under this Section 9.4, whether by judgment, award, decree or
settlement, will first be applied to reimbursement of each Party’s Costs in
bringing such suit or proceeding, and any remaining balance will be distributed
as follows:
          (i) if Alpharma has instituted and maintained such action alone,
Alpharma shall be entitled to retain [**] less [**], which [**] shall be paid to
Durect. The [**] shall mean [**] in the Annual Net Sales Period in which such
remaining funds are received on such remaining funds [**];
          (ii) if Durect has instituted and maintained such action alone, Durect
shall be entitled to retain [**] less the [**], which [**] shall be paid to
Alpharma; or
          (iii) if the Parties have cooperated in instituting and maintaining
such action, the Parties shall allocate such remaining funds among themselves in
the same proportion as they have agreed to bear the Costs of instituting and
maintaining such action.
     9.5 Defense of Patents.
          (a) In the event that either Alpharma or Durect becomes aware of any
action initiated by a Third Party (or any counterclaim or defense asserted in
any other action) in the Territory alleging invalidity or unenforceability of
any Product Patent Rights, [**], such Party will promptly notify the other Party
of all the relevant facts and circumstances known by it in connection with such
action. Alpharma and Durect shall thereafter consult and cooperate fully to
determine a course of action.
          (b) Alpharma shall have the first right but not the duty to defend and
control any action initiated by a Third Party (or any counterclaim or defense
asserted in any other
CONFIDENTIAL

48



--------------------------------------------------------------------------------



 



action) in the Territory alleging invalidity or unenforceability of any Product
Patent Rights. If Alpharma fails to defend any such action initiated by a Third
Party (or any counterclaim or defense asserted in any other action) within [**]
of notice from such Third Party (or such shorter time period that would permit
Durect a reasonable opportunity to respond in a timely manner), Durect shall
thereafter have the right to defend and control any such invalidity action,
counterclaim or defense in the Territory.
          (c) Durect shall have the first right but not the duty to defend and
control any action initiated by a Third Party (or any counterclaim or defense
asserted in any other action) in the Territory alleging invalidity or
unenforceability of the [**]. If Durect fails to defend any such action
initiated by a Third Party (or any counterclaim or defense asserted in any other
action) within [**] of notice from such Third Party (or such shorter time period
that would permit Alpharma a reasonable opportunity to respond in a timely
manner), then Alpharma shall have the right, but not the duty, to defend and
control any such invalidity action, counterclaim or defense in the Territory;
provided, however, that Alpharma’s right to undertake any the defense of such
action relating to the [**] shall be subject to the prior written consent of
Durect, not to be unreasonably withheld and also the applicable terms of any
agreements relating to the [**] entered into by Durect prior to the Effective
Date, and with respect any actions defending the [**], subject to the applicable
terms of the [**] Agreement.
          (d) The Costs of any such action under this Section 9.5 (including
fees of attorneys and other professionals) shall be borne by the Party defending
the action, or, if the Parties elect to cooperate in instituting and maintaining
such action, such Costs shall be borne by the Parties in such proportions as
they may agree in writing. For any such action, in the event that either Party
is unable to defend such action solely in its own name or it is otherwise
advisable to obtain an effective remedy, the other Party will join such action
voluntarily and will execute and cause its Affiliates to execute all documents
necessary for the defending Party to defend such action. Each Party shall at its
own expense promptly give to the defending Party such reasonable assistance as
the Party defending the action may reasonably request. The defending Party may
not enter into any settlement, consent judgment or other voluntary final
disposition of such action that admits the invalidity or unenforceability of any
Patent licensed hereunder, subjects the other Party to an injunction or requires
the other Party to make any monetary payment without the prior written consent
of the other Party, not to be
CONFIDENTIAL

49



--------------------------------------------------------------------------------



 



unreasonably withheld by the other Party. The Party undertaking any such defense
shall keep the other reasonably informed of the progress of the action and shall
consider the comments and observations of the other in the proceedings.
     9.6 Patent Infringement Claims.
          (a) Each Party shall notify the other Party promptly in writing of any
claim of, or action for, infringement of any Patents or misappropriation of
trade secret rights of any Third Party that is threatened, made or brought
against either Party by reason of the development, manufacture, use, sale, offer
for sale, importation or exportation of the Product in the Territory.
          (b) In the event of the institution of any suit by a Third Party
against either Party for Patent infringement involving the development,
manufacture, use, sale, offer for sale, importation or exportation by or on
behalf of Alpharma, its Affiliates or Sublicensees of the Product in the
Territory after the Effective Date, Alpharma shall be responsible for the
defense of any such suit and, subject to the terms of this Section 9.6, Alpharma
shall control such defense. Alpharma shall select defense counsel and, provided
that Alpharma can do so without compromising attorney-client privilege,
regularly consult with Durect and its counsel to keep them reasonably informed
on the progress and status of the suit. Durect shall assist Alpharma and
cooperate in any such litigation at Alpharma’s request and Cost. No settlement,
compromise or other disposition of any such proceeding that subjects Durect to
an injunction or requires Durect to make any monetary payment shall be entered
into without Durect’s prior written consent, which consent will not be
unreasonably withheld. Notwithstanding the foregoing, Alpharma shall not have
any obligation to defend Durect against any Third Party Patent infringement suit
arising out of any breach by Durect of its representations and warranties
hereunder.
          (c) Alpharma shall be responsible for all Costs to defend any suit
that it is responsible for under this Section 9.6, including all fees and costs
of attorneys, expert witnesses and other out-of-pocket litigation costs and all
damages, penalties, court costs, attorney fees and other payments payable to any
such Third Party, whether as a result of any judgment, award, settlement or
otherwise (such liability, “Patent Litigation Losses”); provided, however,
Alpharma may offset [**] percent ([**]%) of all such Patent Litigation Losses
CONFIDENTIAL

50



--------------------------------------------------------------------------------



 



against any future Royalties due to Durect for Net Sales in such applicable
Jurisdiction(s), provided that any such set-off (by itself or in combination
with other set offs) may not reduce the Royalties to Durect for Net Sales in
such applicable Jurisdiction(s) by more than [**] percent ([**]%) in any
calendar quarter. Without limiting Durect’s liability for any breach of Durect’s
representations and warranties hereunder, Durect’s sole liability and Alpharma’s
exclusive remedy against Durect for any Patent Litigation Losses shall be
Alpharma’s right of offset in accordance with Section 9.6(c).
          (d) In the event a Third Party threatens suit against either Party for
Patent infringement involving the development, manufacture, use, sale, offer for
sale, importation, exportation, license or marketing of the Product in the
Territory, the Parties shall confer with respect to the appropriate course of
action, and if they determine that a declaratory action is warranted, then with
respect to such action, the provisions of this Section 9.6 shall apply thereto
with respect to the prosecution of such action and the defense of any claims
asserted in response thereto.
          (e) In the event that either Party becomes aware of a Third Party
Patent, under which, in the good faith reasonable judgment of such Party, it
would be advisable to obtain a license to avoid infringement or potential
infringement by the development, manufacture or Commercialization of the Product
in any Jurisdiction, such Party shall promptly notify the other Party. The
Parties shall then confer in good faith with respect to the appropriate course
of action. Alpharma shall have the right to negotiate and obtain such a license
and, subject to the terms of this Section 9.6(e) below and without limiting
Durect’s liability for any breach of its representations and warranties
hereunder, Alpharma shall be solely responsible for all costs and obligations
under such license (the “Third Party License Fees”), provided, however, that
Alpharma may offset [**] percent ([**]%) of all such Third Party License Fees
against any future Royalties due to Durect for Net Sales in such applicable
Jurisdiction(s) provided that any such set-off (by itself or in combination with
other set offs) may not reduce the Royalties to Durect for Net Sales in such
applicable Jurisdiction(s) by more than [**] percent ([**]%) in any calendar
quarter. Alpharma shall provide Durect with complete copies of the license
agreement with such Third Party and other material information in its possession
in respect of such technology subject to any confidentiality provisions imposed
by such Third Party.
CONFIDENTIAL

51



--------------------------------------------------------------------------------



 



     9.7 Patent Term Extensions. Alpharma may select which, if any, Patents
other than the [**] licensed hereunder for which patent term extension,
adjustment or restoration or supplemental protection certificates (together with
patent term extensions, adjustments and restorations, collectively “Patent Term
Extensions”) is to be sought or obtained. Subject to the terms of this
Section 9.7, Alpharma will file for all such Patent Term Extensions at
Alpharma’s expense, and Durect will execute such authorizations and other
documents and take such other actions as may be reasonably requested to obtain
such Patent Term Extensions, including designating Alpharma as its agent for
such purpose.
     9.8 Prosecution of Durect Trademark. Durect shall use Commercially
Reasonable Efforts to register and maintain, or cause to be registered and
maintained, the Durect Trademark in Jurisdictions as agreed upon by the Parties
at Alpharma’s Cost. Durect shall furnish Alpharma with copies of all substantive
prosecution correspondence to and from trademark offices in the Territory and
provide Alpharma a reasonable time to offer its comments thereon before Durect
makes a submission to the relevant trademark office, provided that in the event
that delay would jeopardize any potential rights, Durect shall have the right to
proceed without awaiting Alpharma’s comments on any application or
correspondence relating to the Durect Trademark. Alpharma shall offer its
comments promptly, and Durect shall consider in good faith such comments of
Alpharma and shall incorporate such comments if reasonable. Alpharma shall use
the Durect Trademark, and all Products bearing the Durect Trademark shall be
manufactured, in accordance with the trademark usage and quality standards
established by the JEC and approved by Durect, such approval not to be
unreasonably withheld nor delayed; provided that, on a
Jurisdiction-by-Jurisdiction basis, the JEC shall, if commercially reasonable,
adopt any trademark usage and quality standards timely proposed by Durect to the
JEC prior to the First Commercial Sale in such Jurisdiction.
     9.9 Enforcement of Durect and Product Trademarks. If either Party learns of
any infringement or threatened infringement by a Third Party of the Durect
Trademark or a Product Trademark in the Territory, such Party shall as soon as
reasonably practicable notify the other Party and will provide such other Party
with all available evidence of such infringement or threatened infringement.
Alpharma shall have the right, but not the obligation, to institute, prosecute
and control, at its own Cost, any action or proceeding with respect to any
infringement or threatened infringement by a Third Party of the Durect Trademark
or any Product Trademark
CONFIDENTIAL

52



--------------------------------------------------------------------------------



 



in the Territory, by counsel of its own choice and, provided that Alpharma can
do so without compromising attorney-client privilege, shall regularly consult
with Durect and its counsel to keep them reasonably informed on the progress and
status of the suit. For any such action to terminate any such infringement, in
the event that Alpharma is unable to initiate or prosecute such action solely in
its own name or it is otherwise advisable to obtain an effective remedy, Durect
will join such action voluntarily and will execute and cause its Affiliates to
execute all documents necessary for Alpharma to initiate litigation and maintain
such action. Alpharma will control the action, including settlement thereof;
provided, that no settlement or consent judgment or other voluntary final
disposition of any such action brought by Alpharma to enforce the Durect
Trademark in the Territory pursuant to this Section 9.9 may be entered into
without the prior written consent of Durect, such consent not to be unreasonably
withheld, if such settlement would adversely affect the Durect Trademark (e.g.,
restrict the rights or admit invalidity). Any damage award or other
consideration resulting from any such action or proceeding shall be retained by
Alpharma.
     9.10 Maintenance of [**] Agreements. Until the expiration or termination of
this Agreement, or in the case of the [**] Agreement, until such agreement is
assigned to Alpharma, Durect: (a) shall not breach, or default under the [**]
Agreement or [**] Agreement, which breach or default would give rise, whether
immediately or with the passage of time, to termination of the [**] Agreement or
[**] Agreement or to any restriction of Durect’s rights thereunder in a manner
that would adversely affect the rights granted by Durect to Alpharma under this
Agreement; and (b) without the prior written consent of Alpharma, shall not
amend or terminate or allow to lapse (except for the natural expiration of the
[**] Agreement in accordance with its terms) the [**] Agreement or [**]
Agreement, if such amendment, termination or lapse would adversely affect the
rights granted by Durect to Alpharma under this Agreement. Alpharma acknowledges
that its sublicense to the [**] is subject to the applicable terms of the [**]
Agreement. In addition, notwithstanding the foregoing, Durect shall not be
deemed in breach of this Section 9.10 if such breach, default or termination of
the [**] Agreement is due to Alpharma’s failure to comply with the terms of the
[**] Agreement which are applicable to Alpharma and have been fully disclosed to
Alpharma prior to the Execution Date. [**].
CONFIDENTIAL

53



--------------------------------------------------------------------------------



 



10. PUBLICATION; CONFIDENTIALITY
     10.1 Notification. The Parties recognize that each may wish to publish the
results of their work relating to the subject matter of this Agreement. However,
the Parties also recognize the importance of acquiring patent protection and
other considerations. Consequently, subject to any Applicable Laws obligating
any Party to do otherwise, any proposed publication by any Party that may
disclose Collaboration Inventions shall comply with this Section 10. At least
[**] before a manuscript is to be submitted to a publisher, the publishing Party
will provide the other Party with a copy of the manuscript. If the publishing
Party wishes to make an oral or visual presentation, it will provide the other
Party with a summary of such presentation at least [**] before such oral or
visual presentation and, if an abstract is to be published, [**] before such
abstract is to be submitted. Any oral or visual presentation, including any
question period, shall not include any Confidential Information belonging to a
Party unless such Party agrees in writing to such inclusion in advance of such
oral presentation.
     10.2 Review. The other Party will review the manuscript, abstract, text or
any other material provided to it under Section 10.1 to determine whether
patentable subject matter or valuable trade secrets of the reviewing Party are
disclosed and to assess the accuracy of the technical content therein. The other
Party will notify the publishing Party within [**] of receipt of the proposed
publication if such Party, in good faith, determines that patentable subject
matter or valuable trade secrets of the reviewing Party are or may be disclosed,
or if the other Party, in good faith, believes Confidential Information of the
reviewing Party is or may be disclosed. If it is determined by the other Party
that patent applications should be filed in advance of the proposed publication,
the publishing Party shall delay its publication or presentation for a period
not to exceed [**] from the other Party’s receipt of the proposed publication or
presentation to allow time for the filing of patent applications covering
patentable subject matter. In the event that the delay needed to complete the
filing of any necessary patent application will exceed the [**] period, the
other Party will discuss the need for obtaining an extension of the publication
delay beyond the [**] period. If it is determined in good faith by a Party that
Confidential Information or proprietary information of such Party is being
disclosed, the Parties shall consult in good faith to arrive at an agreement on
mutually acceptable modifications to the proposed publication or presentation to
avoid such disclosure. Any publications (whether written or oral),
CONFIDENTIAL

54



--------------------------------------------------------------------------------



 



where consistent with customary academic practice, shall acknowledge Durect as
the developer and licensor of the Product.
     10.3 Publicity. Neither Party shall make any public announcement concerning
the existence of or the terms of this Agreement and Durect shall not make any
public announcement regarding the development or Commercialization of the
Product in the Territory, without the prior written approval of the other Party
with regard to the form, content and precise timing of such announcement, except
such as may be required to be made by either Party in order to comply with
applicable law, regulations, court order, or tax or securities filings. Such
consent will not be unreasonably withheld or delayed by such other Party. Prior
to any such public announcement requiring the other Party’s prior written
approval, the Party wishing to make the announcement will submit a draft of the
proposed announcement to the other Party not less than [**] in advance to enable
the other Party to consider and comment thereon. Failure to respond with
comments in writing prior to [**] before scheduled release shall be deemed
approval of such release. Notwithstanding anything to the contrary in this
Agreement, nothing in this Section 10.3 is intended to prohibit either Party
from republishing or restating information that has already been approved by the
other Party for use in a prior press release or public announcement. Alpharma
shall notify Durect in advance (at least [**] in advance if commercially
reasonable) of written public announcements or presentations and shall use
reasonable efforts to notify Durect in advance of oral public announcements, in
each case, by Alpharma of material new information regarding the development or
Commercialization of the Product and of public announcements by Alpharma of
results of Clinical Trials. Any written public announcements or presentations
shall include a standard statement in a form agreed to by the Parties stating
that the Product has been licensed from Durect.
     10.4 Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, the Parties agree that, during the
Term of this Agreement and for [**] thereafter, the receiving Party, its
Affiliates and its designees shall, and shall ensure that their respective
employees, officers, directors and other representatives shall, keep
confidential and not publish or otherwise disclose and not use for any purpose,
other than the development and Commercialization of the Product in the
Territory, any information including all Know-How furnished to it by the other
Party, its Affiliates or its designees, except to the extent that it can be
established by the receiving Party by competent proof that such information:
(i) was already
CONFIDENTIAL

55



--------------------------------------------------------------------------------



 



known to the receiving Party, other than under an obligation of confidentiality,
at the time of disclosure by the disclosing Party; (ii) was generally available
to the public or otherwise part of the public domain at the time of its
disclosure to the receiving Party; (iii) became generally available to the
public or was otherwise part of the public domain after its disclosure and other
than through any act or omission of the receiving Party in breach of this
Agreement; (iv) was disclosed to the receiving Party, other than under an
obligation of confidentiality, by a Third Party who had, to the receiving
Party’s knowledge, no legal obligation not to disclose such information to
others; or (v) was independently generated by the receiving Party without
reference to Confidential Information of the disclosing Party (all such
information to which none of the foregoing exceptions applies, and the terms of
this Agreement, shall be deemed “Confidential Information”). Any and all
information, data and materials, including any and all Intellectual Property
Rights therein and thereto, owned by a Party shall constitute Confidential
Information of such Party which shall be deemed the disclosing Party with
respect to such Confidential Information for the purposes of this Section 10.
Notwithstanding the foregoing, the obligations of confidentiality under this
Section 10.4 regarding any Confidential Information relating to or containing a
Party’s trade secret that has been suitably identified to the other Party as
such shall continue beyond the period set forth in this Section 10.4 (i.e., the
Term plus [**]) so long as the subject matter remains a trade secret.
     10.5 Exceptions to Obligation. The restrictions contained in Section 10.4
shall not apply to Confidential Information that: (i) is submitted by the
recipient to a Regulatory Authority to obtain Regulatory Approval for the
Product; (ii) is provided by the recipient to Third Parties under
confidentiality provisions at least as stringent as those in this Agreement, in
connection with consulting, development, manufacturing, external testing, or
Commercialization of the Product or in connection with a proposed financing
transaction, merger, acquisition or other change of control of a Party or sale
of all or substantially all of the assets of a Party; or (iii) is otherwise
required to be disclosed in compliance with applicable laws or regulations or
order by a court or other regulatory body having competent jurisdiction,
including ; provided that, if a Party is required to make any such disclosure of
the disclosing Party’s Confidential Information, such Party will, except where
impracticable for necessary disclosures (for example, to physicians conducting
studies or to health authorities), give reasonable advance notice to the
disclosing
CONFIDENTIAL

56



--------------------------------------------------------------------------------



 



Party of such disclosure requirement and reasonably cooperate with the
disclosing Party to secure confidential treatment of such Confidential
Information required to be disclosed.
     10.6 Limitations on Use. Each Party shall use, and cause each of its
Affiliates and its licensees to use, any Confidential Information obtained by
such Party from the disclosing Party, its Affiliates or its licensees, pursuant
to this Agreement or otherwise, solely in connection with the activities or
transactions contemplated by this Agreement.
     10.7 Remedies. Each Party shall be entitled, in addition to any other right
or remedy it may have, at law or in equity, to seek an injunction, without the
posting of any bond or other security, enjoining or restraining the other Party,
its Affiliates and/or its licensees from any violation or threatened violation
of this Section 10.
11. REPRESENTATIONS AND WARRANTIES
     11.1 Representations and Warranties of the Parties.
Each Party represents and warrants to the other Party that as of the Execution
Date:
     (a) Such Party is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation and has full corporate
power and authority to enter into this Agreement and to carry out the provisions
hereof;
     (b) Such Party has taken all corporate action necessary to authorize the
execution and delivery of this Agreement and the performance of its obligations
under this Agreement and has full power and authority to enter into this
Agreement and perform its obligations under this Agreement;
     (c) This Agreement has been duly executed by such Party and constitutes a
valid and legally binding obligation of such Party, enforceable in accordance
with its terms, subject to and limited by: (i) applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws generally applicable to
creditors’ rights; and (ii) judicial discretion in the availability of equitable
relief;
     (d) With the exception of required Regulatory Approvals and HSR clearance,
such Party has obtained, or is not required to obtain, the consent, approval,
order, or authorization of any Third Party, or has completed, or is not required
to complete, any registration, qualification, designation, declaration or filing
with, any Governmental Entity, in
CONFIDENTIAL

57



--------------------------------------------------------------------------------



 



connection with the execution and delivery of this Agreement and the performance
by such Party of its obligations under this Agreement, including any grant of
rights to the other Party pursuant to this Agreement;
     (e) The execution and delivery of this Agreement, and the performance by
such Party of its obligations under this Agreement, including the grant of
rights to the other Party pursuant to this Agreement, does not and will not:
(i) conflict with, nor result in any violation of or default under any
instrument, judgment, order, writ, decree, contract or provision to which such
Party is otherwise bound; (ii) give rise to any lien, charge or encumbrance upon
any assets of such Party or the suspension, revocation, impairment, forfeiture
or non-renewal of any material permit, license, authorization or approval that
applies to such Party, its business or operations or any of its assets or
properties; or (iii) conflict with any rights granted by such Party to any Third
Party or breach any obligation that such Party has to any Third Party;
     (f) Every officer and scientific employee of such Party has an obligation
to assign his or her inventions to such Party to the extent such inventions are
within the scope of his or her activities for such Party with respect to this
Agreement, and all such officers and scientific employees and every technical
consultant retained by such Party to provide services to such Party has an
obligation to maintain the confidentiality of such Party’s confidential
information; and
     (g) As of the Effective Date, each Party is in compliance with Section 3.4.
     11.2 Additional Representations and Warranties of Durect. Durect hereby
further represents and warrants to Alpharma that as of the Execution Date:
     (a) Durect is the sole owner of the Product Know-How, Product Patent
Rights, [**] in existence on the Effective Date and has a valid license under
the [**], and has the right to grant to Alpharma the rights granted under this
Agreement (including the right to develop, manufacture and Commercialize the
Product in the Territory). To the Knowledge of Durect, the Product Patent
Rights, [**] are valid, in full force and effect and have been maintained to
date, and are not the subject of any interference or opposition proceedings;
CONFIDENTIAL

58



--------------------------------------------------------------------------------



 



          (b) Other than the [**] Agreement, Durect has not entered into any
agreement with any Third Party pursuant to which royalties or other license fees
would be owed on the development, manufacture or Commercialization of the
Product;
          (c) The [**] Agreement and [**] Agreement are in full force and
effect. To the Knowledge of Durect, the parties to such agreements are not in
material default or breach of such agreements;
          (d) Except for the [**] Agreement and [**] Agreement, Durect is not
party to any agreement with a Third Party, which if breached by or defaulted
under by Durect, or terminated or amended or allowed to lapse, would adversely
affect the rights granted by Durect to Alpharma under this Agreement;
          (e) Durect has not granted any license, consent, permission or other
right or privilege under the Product Patents Rights, Product Know-How, the [**]
or the [**], other than this Agreement. The Patents listed on Schedules 1.31,
1.62, 1.63 and 1.70 include all Patents currently Controlled by Durect relating
to Product;
          (f) [**];
          (g) [**];
          (h) There are no liens or security interests currently existing on or
to the Product Know-How, Product Patent Rights, [**] or any proceeds thereof
that could reasonably be expected to adversely affect Alpharma’s benefits and
rights under this Agreement;
          (i) To the Knowledge of Durect, all of the studies, tests and
Pre-clinical and Clinical Trials of the Product conducted prior to, or being
conducted as of, the Execution Date were conducted, or are being conducted, in
accordance with Applicable Laws, and in the case of Clinical Trials, the then
valid cGCP. “cGCP” shall mean the current standards for Clinical Trials for
drugs, as set forth in the FDC Act and applicable FDA regulations (including
without limitation 21 C.F.R. Parts 50, 54 and 56) and guidances promulgated
thereunder, as amended from time to time;
          (j) Durect has disclosed, shown or made available (e.g., through the
electronic data room) to Alpharma all material information and data (including
without limitation all communications with or from the FDA or any other
Regulatory Authority) relating to the
CONFIDENTIAL

59



--------------------------------------------------------------------------------



 



results of all Preclinical and Clinical studies of the Product conducted by or
on behalf of Durect including, without limitation, with respect to the status
and interim results of ongoing Clinical and Preclinical studies and Regulatory
Approval activities; and
          (k) The documentation made available by Durect as requested by
Alpharma in connection with Alpharma’s due diligence in entering into this
Agreement, to Durect’s Knowledge is, in all material respects, true, complete
and unredacted (except as expressly noted in such documentation). Without
limiting the generality of the foregoing, to Durect’s Knowledge, all reports and
other data summaries provided to Alpharma by Durect prior to the Effective Date
relating to the Preclinical, Non-Clinical and Clinical studies of the Product
accurately represent the underlying raw data in all material respects. Durect
has provided to, or made available for review by, Alpharma all reports and data
collections containing information about adverse safety issues (including
adverse drug experiences) related to the Product of which Durect has Knowledge.
     11.3 Disclaimer of Other Warranties. EXCEPT AS SET FORTH IN THIS AGREEMENT,
THE PARTIES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF QUALITY, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT.
     11.4 Survival of Representations. The representations and warranties set
forth in this Agreement shall survive indefinitely.
12. INDEMNIFICATION; INSURANCE
     12.1 Indemnification by Durect. Durect shall indemnify, defend and hold
Alpharma and its Affiliates, and their respective directors, officers, employees
and agents (each a “Alpharma Related Party”) harmless from and against any and
all damages, losses, judgments, penalties, fines, settlements, and costs and
expenses (including reasonable fees of attorneys and other professionals)
(“Damages”) arising out of Third Party claims that result from any breach by
Durect of this Agreement including breach by Durect of its representations and
warranties hereunder.
CONFIDENTIAL

60



--------------------------------------------------------------------------------



 



     12.2 Indemnification by Alpharma. Alpharma shall indemnify, defend and hold
Durect and its Affiliates and their respective directors, officers, employees
and agents (each a “Durect Related Party”) harmless from and against any and all
Damages arising out of Third Party claims that result from: (i) any breach by
Alpharma of this Agreement, including breach by Alpharma of its representations
and warranties hereunder or (ii) the development or Commercialization of the
Product by Alpharma, its Sublicensees, Affiliates or designees under this
Agreement.
     12.3 Shared Liability. If Damages arise out of Third Party claims that are
subject to indemnification by Alpharma under Section 12.2 and also subject to
indemnification by Durect under Section 12.1, then the Parties shall indemnify
each other to the extent of their respective liability for the Damages. In the
event that the Parties cannot agree to their respective indemnity obligations
hereunder, a Party shall be free at any time to seek resolution of the
respective indemnity obligations of the Parties under this Section 12 pursuant
to the provisions set forth in Section 14.12.
     12.4 Indemnification Procedure. Upon receipt by the Party seeking
indemnification hereunder (an “Indemnified Party”) of notice of any action,
suit, proceeding, claim, demand or assessment against such Indemnified Party
which might give rise to Damages, the Indemnified Party shall give prompt
written notice thereof to the Party from which indemnification is sought (the
“Indemnifying Party”) indicating the nature of the claim and the basis
therefore, provided that the failure to give such prompt notice shall not
relieve the Indemnifying Party of its obligations hereunder except to the extent
the Indemnifying Party or the defense of any such claim is materially prejudiced
thereby. The Indemnifying Party shall have the right, at its option, to assume
the defense of, at its own Cost and by its own counsel, any such claim involving
the asserted liability of the Indemnified Party. If any Indemnifying Party shall
undertake to compromise or defend any such asserted liability, it shall promptly
notify the Indemnified Party of its intention to do so, and the Indemnified
Party shall agree to cooperate fully with the Indemnifying Party and its counsel
in the compromise of, or defense against, any such asserted liability; provided,
however, that the Indemnifying Party shall not, as part of any settlement or
other compromise, admit to liability for which the Indemnifying Party is not
fully indemnifying the
CONFIDENTIAL

61



--------------------------------------------------------------------------------



 



Indemnified Party or agree to an injunction with respect to activities of the
Indemnified Party without the written consent of the Indemnified Party.
Notwithstanding an election by the Indemnifying Party to assume the defense of
any claim as set forth above, such Indemnified Party shall have the right (at
its own Cost if the Indemnifying Party has elected to assume such defense) to
employ separate counsel and to participate in the defense of any claim.
     12.5 Cost of Enforcement. All Costs incurred by an Indemnified Party in
connection with enforcement of its rights under Sections 12.1, 12.2 and 12.3, as
applicable, shall also be reimbursed by the Indemnifying Party (or, in the case
of Section 12.3, allocated between the Parties in accordance with Section 12.3)
promptly after final determination that such Indemnified Party is entitled to
such indemnification by the Indemnifying Party.
     12.6 LIMITATION ON DAMAGES. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER, WHETHER PURSUANT TO THE FOREGOING INDEMNIFICATION OBLIGATIONS OR
OTHERWISE UNDER THIS AGREEMENT, FOR SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES,
INCLUDING BUSINESS INTERRUPTION OR LOST PROFITS, OR PUNITIVE DAMAGES; PROVIDED,
HOWEVER, THIS EXCLUSION IS NOT INTENDED TO, NOR SHALL, EXCLUDE ACTUAL OR
COMPENSATORY DAMAGES OF THE AFFECTED PARTY, INCLUDING SPECIAL, EXEMPLARY OR
CONSEQUENTIAL DAMAGES, OWED TO THIRD PARTIES AS A RESULT OF A THIRD PARTY CLAIM.
     12.7 Insurance. Each Party shall carry and maintain in full force and
effect while this Agreement is in effect reasonable insurance in view of its
obligations hereunder but in amounts no less than that specified for each type:
     (a) Commercial general liability insurance with combined limits of not less
than $[**] per occurrence and $[**] per accident for bodily injury, including
death, and property damage;
     (b) Workers’ compensation insurance in the amounts required by the law of
the Jurisdictions, countries or states in which such Party’s workers are
located; and
     (c) Products liability insurance with a policy limit of at least $[**] per
occurrence and in the aggregate.
     Each Party hereto shall name the other Party hereto as an “additional
insured” on all commercial and product liability policies relating to the
insurance described in Sections 12.7(a)
CONFIDENTIAL

62



--------------------------------------------------------------------------------



 



and (c). Each Party upon request shall provide the other with evidence of such
insurance. Each Party shall provide to the other 30 calendar days’ prior written
notice of any proposed cancellation, termination, reduction or change in its
coverage.
13. TERM AND TERMINATION
     13.1 Term of Agreement. This Agreement shall become effective as of the
Effective Date and remain in effect on a Jurisdiction-by-Jurisdiction basis
until the expiration of the applicable Royalty Term or earlier termination of
this Agreement (the “Term”). Upon the expiration of the applicable Royalty Term
in a Jurisdiction (but not upon the earlier termination of this Agreement), the
rights and licenses granted to Alpharma under this Agreement with respect to the
Product in such Jurisdiction shall convert to fully paid-up,
non-royalty-bearing, perpetual rights and licenses.
     13.2 Condition Precedent
     (a) HSR Compliance. Each Party shall use commercially diligent efforts to
satisfy any applicable requirements under the HSR, and the regulations
promulgated thereunder, including by making an initial HSR filing as soon as
practicable after the Execution Date. This Agreement will not be effective until
the date (“Effective Date”) of satisfaction of any such requirements and the
expiration or termination of all applicable waiting periods (including any early
termination or extensions thereof). The obligations, rights, duties and
liabilities under this Agreement (except those contained in this Section 13.2
and Sections 10 and 11 of this Agreement) shall not be effective until the
Effective Date.
     (b) Cooperation. Each Party shall cooperate with the other Party in the
prompt preparation, execution and filing of all documents that are required or
permitted to be filed pursuant to HSR, and to notify the other Party upon
receipt of any formal or informal requests for information from any antitrust
agency in connection with any filings under HSR. Each Party shall bear its own
Costs with respect thereto (provided, however, the filing fees for HSR, if
applicable, shall be paid by Alpharma).
     (c) Termination Right. If the Effective Date has not occurred within six
(6) months after the Execution Date, notwithstanding that each Party having
fulfilled its
CONFIDENTIAL

63



--------------------------------------------------------------------------------



 



obligations under this Section, either Party has the right to terminate this
Agreement without liability to the other Party by notice in writing with
immediate effect.
     13.3 Termination by Alpharma.
          (a) Without Cause. Alpharma may terminate this Agreement without cause
upon six (6) months’ prior written notice at any time. In such event, during the
six-month notice period, [**] provided that it shall not be obligated to [**];
provided that, (i) [**] and (ii) if [**].
          (b) Safety. If during the development or commercialization of the
Product, the Product becomes subject to one or more Serious Adverse Drug
Experiences (as defined below) or either Party receives notice from a regulatory
authority, independent review committee, data safety monitoring board or another
similar Clinical Trial or post-marketing monitoring body alleging significant
concern regarding a patient safety issue, in each case which Alpharma, in good
faith, reasonably believes would seriously impact the long-term viability of the
Product, Alpharma shall have the right, upon [**] prior written notice to Durect
setting forth the reasons therefor, to have the JEC determine whether or not
there exists such serious impact on the long-term viability of the Product and
what, if anything, the Parties should do to address the matter. In the event the
JEC is unable to reach consensus on resolution of the matter within [**] of the
matter being referred to the JEC, Alpharma may terminate its rights and
obligations under this Agreement upon written notice so long as Alpharma
reasonably believes the patient safety issue would seriously impact the
long-term viability of the Product. During the foregoing notice and resolution
periods, Alpharma may take any actions that it reasonably determines are
necessary to address such safety concerns. For purposes of this Agreement, a
“Serious Adverse Drug Experience” means any adverse drug experience occurring at
any dose that results in any of the following outcomes: death, a
life-threatening adverse drug experience, inpatient hospitalization or
prolongation of existing hospitalization, a persistent or significant
disability/incapacity, or a congenital anomaly/birth defect. Important medical
events that may not result in death, be life-threatening, or require
hospitalization may be considered a Serious Adverse Drug Experience when, based
upon appropriate medical judgment, they may jeopardize the patient or subject
and may require medical or surgical intervention to prevent one of the outcomes
listed in this definition.
CONFIDENTIAL

64



--------------------------------------------------------------------------------



 



     13.4 Termination for Material Breach. Upon the material breach by one Party
under this Agreement, the other Party shall notify the breaching Party of such
breach, and require that the breaching Party cure such breach within [**] or, in
the case of payment defaults, within [**], or in the case of a breach that
cannot be cured within [**], within a reasonable period not exceeding [**] so
long as the breaching party is diligently proceeding to cure such default. In
the event that a material breach by such Party is not cured within the
applicable cure period and without limiting other available remedies, the other
Party shall have the right to terminate this Agreement upon written notice.
Notwithstanding the foregoing provisions of this Section 13.4, (a) the
provisions of Sections 4.2(c) and 4.3(d) and not this Section 13.4 shall control
the Parties’ remedies and liabilities with respect to the matters set forth
therein and (b) in the case of any bona fide dispute regarding an alleged
material breach that is submitted to arbitration pursuant to Section 14.12, the
non-breaching Party shall not have the right to terminate this Agreement
pursuant to this Section 13.4 until a final arbitration award determines that
such breach has occurred and, if such breach is a failure to pay amounts due
under this Agreement which payment is disputed in good faith by the breaching
Party, this Agreement shall not terminate pursuant to this Section 13.4 based on
such payment breach if the breaching Party pays the amounts finally determined
to be due, with interest calculated in the manner set forth in Section 7.6, if
applicable, within [**] after the final arbitration award is rendered.
     13.5 Termination for Patent Challenge. In the event that Alpharma or any of
its Affiliates or Sublicensees commences or otherwise pursues, directly or
indirectly (or voluntarily assists Third Parties to do so, other than as
required by law or legal process), any proceeding seeking to have any of the
Product Patent Rights, [**] revoked or declared invalid, unpatentable, or
unenforceable, Durect may as its sole remedy terminate this Agreement upon
written notice to Alpharma.
     13.6 Termination for Bankruptcy. Either Party may immediately terminate
this Agreement upon the occurrence of either of the following: (a) the entry of
a decree or order for relief by a court having jurisdiction in the premises in
respect of the other Party in an involuntary case under any applicable national,
federal, or state insolvency or other similar law, and the continuance of any
such decree or order unstayed and in effect for a period of [**]; or (b) the
filing by the other Party of a petition for relief under any applicable
national, federal, or state insolvency or other similar law.
CONFIDENTIAL

65



--------------------------------------------------------------------------------



 



     13.7 Effect of Termination.
     In the event of termination of this Agreement or in the event Durect
terminates Alpharma’s license in any Terminated Country in accordance with
Section 4.2(c) or 4.3(d):
          (a) all licenses granted by Durect to Alpharma in Section 3 shall
terminate in the Territory or Terminated Country, as applicable;
     (b) in the Territory or Terminated Country, as applicable, Alpharma shall
or shall cause its Affiliates and Sublicensees, if any, to assign or transfer to
Durect, at no Cost (except as otherwise specifically provided in Section 13.7(e)
below and except that, to the extent any such assignment or transfer to Durect
requires more than [**] of effort by Alpharma, its Affiliates and/or
Sublicensees, Durect shall reimburse Alpharma, its Affiliates and/or
Sublicensees for any such efforts in excess of [**] on the same basis that
Alpharma reimburses Durect for Durect Development Costs hereunder), all
Regulatory Documentation, Development Data, Regulatory Approvals, Product
Trademarks (and goodwill associated therewith) Controlled by Alpharma or its
Affiliates and Sublicensees, if any, as applicable, that relate to the
development, manufacturing, use or sale of the Product (collectively, the
“Product Material);
     (c) if applicable, subject to Section 13.3(b), Alpharma shall continue
during the notice period before termination becomes effective (or if reasonably
practicable and agreed to by Alpharma at such time, allow Durect or its Clinical
research organizations (“CROs”) to continue any ongoing Clinical Trial for which
Alpharma has responsibility; and
     (d) if Alpharma has manufactured, or has had manufactured the Product for
Clinical Trial or Commercialization, Alpharma at its option shall either
transition the manufacturing process to Durect or a mutually agreed Third Party
CMO or supply the Product to Durect; provided, that if Alpharma chooses to
transition the manufacturing process to Durect or a mutually agreed Third Party
CMO, Alpharma will continue to supply the Product until the completion of the
transition and associated Regulatory Approvals have been received, but in no
event for a period exceeding [**] from the date of termination, and further
provided that during any period in which Alpharma continues to supply the
Product to Durect, Durect shall pay Alpharma therefor [**]; provided that,
Alpharma shall not be required to establish or have
CONFIDENTIAL

66



--------------------------------------------------------------------------------



 



established any new manufacturing process in order to satisfy its obligations
under this Section 13.7(d) (e.g., if a commercial scale manufacturing process
has not been established, Alpharma shall not be required to establish or have
established such a process); and
     (e) In the event that Alpharma terminates this Agreement pursuant to
Section 13.3(a) or Durect terminates this Agreement pursuant to Section 13.4
above, and if [**] the Product in any Jurisdiction, then [**] of the Product;
and (ii) in the case that [**] in each case received by [**] as a result of such
license; provided, however, notwithstanding the foregoing, [**] under this
Section 13.7(e) once [**].
     (f) Alpharma will cooperate in any reasonable manner requested by Durect to
achieve a smooth transition of the development, manufacturing and
Commercialization of the Product to Durect or its licensees in the Terminated
Countries or Territory, as applicable; provided that, to the extent any such
cooperation (including the efforts required of Alpharma, its Affiliates and
Sublicensees under Section 13.7(b)) requires more than [**] of effort by
Alpharma, its Affiliates and/or Sublicensees, Durect shall reimburse Alpharma,
its Affiliates and/or Sublicensees for any such efforts in excess of [**] on the
same basis that Alpharma reimburses Durect for Durect Development Costs
hereunder.
     13.8 Post-Termination. Upon and after termination of this Agreement, Durect
shall indemnify, defend and hold harmless the Alpharma Related Parties against
any and all Damages incurred or suffered by any Alpharma Related Party, or with
which any of them may be faced, to the extent arising out of or caused by the
development, manufacture, distribution, marketing, promotion, sale or other use
of the Product by or on behalf of Durect or its Affiliates or licensees after
the effective date of the termination.
     13.9 Surviving Provisions. Expiration or any termination of this Agreement
shall not release a party from the obligations to make any payments that were
due or had accrued immediately prior the effective date of such termination
(including non-cancelable obligations or commitments made in good faith prior to
notice of termination), and the following Sections of this Agreement shall
survive any expiration or termination of this Agreement for any reason:
(i) Sections 1, 3.3, 7.4, 7.5, 7.6, 9.1, 9.2(b), 9.2(d), 10.4-10.7, 11, 12,
13.1, 13.7-13.9 and 14, and
(ii) Sections 9.6(a)-(d) (with respect to events occurring during the Term of
this Agreement).
CONFIDENTIAL

67



--------------------------------------------------------------------------------



 



14. MISCELLANEOUS PROVISIONS
     14.1 Relationship of Parties. Nothing in this Agreement is intended or
shall be deemed to constitute a partnership, agency, employer-employee or joint
venture relationship between the Parties. No Party shall incur any debts or make
any commitments for the other, except to the extent, if at all, specifically
provided herein.
     14.2 Assignment. Neither Party shall assign this Agreement or its rights or
obligations hereunder without the express written consent of the other Party
hereto, except that either Party may assign or transfer this Agreement and its
rights or obligations hereunder without the consent of the other Party to (i) an
Affiliate, (ii) any assignee of all or substantially all of its business or
assets relating to the subject matter of this Agreement, or (iii) its successor
in the event of its merger, consolidation or involvement in a similar
transaction. An assignment or transfer by a Party pursuant to this Section 14.2
shall be binding on its successors or assigns. No such assignment or transfer
shall be valid or effective unless done in accordance with this Section 14.2.
     14.3 Books and Records. Any books and records to be maintained under this
Agreement by a Party or its Affiliates shall be maintained in accordance with
GAAP.
     14.4 Further Actions. Each Party shall execute, acknowledge and deliver
such further instruments, and do all such other acts, as may be reasonably
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
     14.5 Notice. Any notice, request or other communication required or
permitted to be given under or in connection with this Agreement shall be deemed
to have been sufficiently given if in writing and personally delivered,
facsimile transmission (receipt verified), electronic mail or overnight express
courier service (signature required), prepaid, to the Party for which such
notice is intended, at the address set forth for such Party below:
In the case of Durect, to:
Durect Corporation
2 Results Way
Cupertino, CA 95014
Attention: General Counsel
Facsimile No.: (408) 777-3577
Telephone No.: (408) 777-1417
CONFIDENTIAL

68



--------------------------------------------------------------------------------



 



In the case of Alpharma, to:
Alpharma Ireland Limited
Arthur Cox Building
Earlsfort Terrace
Dublin 2, Ireland
Attention: Director
Facsimile No.: 353 1 618 0618
Telephone No.: 353 1 618 0000
with a copy to:
Alpharma Inc.
440 Route 22
Bridgewater, NJ 08807
Attention: General Counsel
Facsimile No.: (908) 566-4139
Telephone No.: (908) 566-3800
or to such other address for such Party as it shall have specified by like
notice to the other Party, provided that notices of a change of address shall be
effective only upon receipt thereof. If delivered personally or by facsimile
transmission, the date of delivery shall be deemed to be the date on which such
notice or request was given. If sent by overnight express courier service, the
date of delivery shall be deemed to be the next business day after such notice
or request was deposited with such service.
     14.6 Use of Name. Except as otherwise provided herein, Durect, on the one
hand, and Alpharma on the other hand, shall not have any right, express or
implied, to use in any manner the name or other designation of the other or any
other trade name, trademark or logos of the other for any purpose, unless
consented to in writing by the other Party.
     14.7 Waiver. A waiver by any Party of any of the terms and conditions of
this Agreement in any instance shall not be deemed or construed to be a waiver
of such term or condition for the future, or of any subsequent breach hereof.
All rights, remedies, undertakings, obligations and agreements contained in this
Agreement shall be cumulative and except as specifically provided herein none of
them shall be in limitation of any other remedy, right, undertaking, obligation
or agreement of either Party.
CONFIDENTIAL

69



--------------------------------------------------------------------------------



 



     14.8 Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, any one of which need not contain the signature of more
than one Party but all such counterparts taken together shall constitute one and
the same agreement. This Agreement, to the extent signed and delivered by means
of a facsimile machine (or pdf-file attachment to Email), shall be treated in
all manner and respects and for all purposes as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.
     14.9 Severability. When possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
     14.10 Amendment. No amendment, modification or supplement of any provisions
of this Agreement shall be valid or effective unless made in writing and signed
by a duly authorized officer of each Party.
     14.11 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York without regard to conflicts of
law principles.
     14.12 Dispute Resolution.
     (a) The Parties recognize that a bona fide dispute as to certain matters
may from time to time arise during the Term of this Agreement that relate to any
Party’s rights or obligations hereunder. In the event of the occurrence of any
Dispute (as defined below), either Party may, by written notice to the other,
have such Dispute referred to its highest ranking officer for attempted
resolution by good faith negotiations within [**] after such notice is received.
If either Party desires to pursue arbitration under paragraph (b) below to
resolve any such Dispute, unless expressly provided for otherwise herein, a
referral to such executives under this paragraph (a) shall be a mandatory
condition precedent. Said designated officers as of the Effective Date are as
follows.
     For Durect: Chief Executive Officer
     For Alpharma: Senior Vice President, Alpharma Pharmaceuticals LLC
CONFIDENTIAL

70



--------------------------------------------------------------------------------



 



In the event that they shall be unable to resolve the Dispute by consensus
within such [**] period, then the Dispute shall be finally settled by binding
arbitration as provided below.
          (b) Except as expressly otherwise provided in this Agreement, any
dispute arising out of or relating to the interpretation of any provisions of
this Agreement or the failure of either Party to perform or comply with any
obligation of such Party pursuant to this Agreement or the breach, termination
or validity hereof (a “Dispute”), shall be exclusively and finally settled by
arbitration under the Commercial Arbitration rules of the American Arbitration
Association (“AAA”) then in effect (the “Rules”), as modified by the terms set
forth in this Section 14.12(b). The place of arbitration of any Dispute shall be
in New York, New York. Such arbitration shall be conducted by three arbitrators,
one appointed by each of Alpharma and Durect and the third selected by the
party-appointed arbitrators. Each arbitrator shall be neutral and impartial and
shall have relevant experience in the pharmaceutical industry. Alpharma and
Durect shall make their respective appointments within [**] of receipt by the
respondent of a copy of the demand for arbitration. Such party-appointed
arbitrators shall select the third arbitrator within [**] of the appointment of
the second arbitrator. If any arbitrator is not timely appointed, on the request
of any Party such arbitrator shall be appointed by the AAA in accordance with
the listing, striking and ranking provisions in the Rules. The arbitrators shall
render an award as expeditiously as possible; if practicable, within six months
after the appointment of the third arbitrator. Any award rendered by the
arbitrators shall be final and binding upon the Parties. Judgment upon any award
rendered may be entered in any court having jurisdiction, or application may be
made to such court for a judicial acceptance of the award and an order of
enforcement, as the case may be. Except as provided in Section 12.5, each Party
shall pay its own Costs of arbitration, provided, however, the fees and expenses
of the arbitrators shall be equally shared between Alpharma and Durect. Any
Costs (including attorney’s fees and expenses) incident to enforcing the award
shall be charged against the Party resisting such enforcement. This
Section 14.12 shall not prohibit a Party from seeking preliminary injunctive
relief in aid of arbitration from a court of competent jurisdiction in the event
of a breach or prospective breach of this Agreement by any other Party which
would cause irreparable harm to the Party seeking such relief. Without prejudice
to such provisional remedies as may be available under the jurisdiction of a
court, the arbitrators shall have full authority to grant provisional remedies
and to direct the Parties to request that any
CONFIDENTIAL

71



--------------------------------------------------------------------------------



 



court modify or vacate any temporary or preliminary relief issued by such court,
and to award damages for the failure of any Party to respect the arbitrators’
orders to that effect.
     14.13 Compliance with Laws. Each Party shall review in good faith and
cooperate in taking actions to ensure compliance of this Agreement and the
Parties’ activities hereunder with all Applicable Laws. Each Party shall provide
the other Party such reasonable assistance as may be required for the Party
requesting such assistance to comply with all Applicable Laws necessary to
permit the Parties to perform hereunder and to exercise their respective rights
hereunder.
     14.14 Force Majeure. Except where expressly provided for herein, neither
Party shall be held liable or responsible to the other Party nor be deemed to be
in default under, or in breach of any provision of, this Agreement for failure
or delay in fulfilling or performing any obligation of this Agreement to the
extent that such failure or delay is due to Force Majeure, and without the
willful wrongdoing, recklessness or gross negligence of the Party so failing or
delaying. For purposes of this Agreement, “Force Majeure” is defined as causes
beyond the reasonable control of the Party, including acts of God; changes in
regulations or laws of any government; war; terrorism; civil commotion;
destruction of production facilities or materials by fire, flood, earthquake,
explosion or storm; labor disturbances; epidemic; and failure of public
utilities or common carriers. In the event that the ability of Durect or
Alpharma to perform its obligations under this Agreement, as the case may be,
shall be so affected, the affected Party shall immediately notify the other
Party of such inability and of the period for which such inability is expected
to continue. The Party giving such notice shall thereupon be excused from such
of its obligations under this Agreement as it is thereby disabled from
performing for so long as it is so disabled and the [**] thereafter. To the
extent possible, each Party shall use Commercially Reasonable Efforts to
minimize the duration of any Force Majeure.
     14.15 Entire Agreement. This Agreement including schedules and exhibits
thereto, including the Development Plan together with all other future written
agreements entered into by the Parties and specifically made a part of this
Agreement, constitute the entire agreement between the Parties with respect to
the subject matter of this Agreement and supersede all prior agreements and
understandings, both oral and written, between the Parties with respect to the
subject matter of this Agreement.
CONFIDENTIAL

72



--------------------------------------------------------------------------------



 



     14.16 Parties in Interest. All of the terms and provisions of this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the Parties hereto and their respective permitted successors and assigns.
     14.17 No Third Party Beneficiaries. Except for rights and obligations
specifically referred to herein that apply to Affiliates, sublicenses or
licensees of the Parties, nothing in this Agreement is intended to confer on any
Person other than Durect or Alpharma any rights or obligations under this
Agreement, and there are no intended Third Party beneficiaries to this
Agreement.
     14.18 Descriptive Headings; Certain Terms. The descriptive headings of this
Agreement are for convenience only, and shall be of no force or effect in
construing or interpreting any of the provisions of this Agreement.
     14.19 Fees and Payments. All fees and payments made by one Party to the
other under this Agreement shall be deemed non-refundable unless expressly
provided to the contrary herein.
     14.20 No Implied Licenses. Except as specifically and expressly granted in
this Agreement, no rights or licenses to any intellectual property rights are
granted by either Party to the other, by implication, estoppel or otherwise, and
each Party specifically reserves all its rights with respect to any intellectual
property rights not specifically granted hereunder. Furthermore, unless
expressly provided otherwise herein, each Party may use and practice its own
Intellectual Property Rights, technology and data in any manner not inconsistent
with the terms of this Agreement without the consent of the other Party and
without obligation to notify the other Party of its intended use.
     14.21 Information for Financial Reporting. In addition to the reports
provided by Alpharma pursuant to Section 7.1, Alpharma agrees to provide to
Durect good faith non-binding estimates of Net Sales and other information
reasonably necessary for Durect to estimate the Royalties in each calendar month
following the commercial launch of the Product within [**]
CONFIDENTIAL

73



--------------------------------------------------------------------------------



 



after the end of such month. Alpharma shall not have any liability for any
inaccuracy in any such report. Each such report shall constitute Confidential
Information of Alpharma and shall not be disclosed by Durect to any Third Party
other than to Durect’s accountants and auditors in confidence, except for any
disclosures as may be required to be made by Durect in order to comply with
applicable law, regulations, court order, or tax or securities filings.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
CONFIDENTIAL

74



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representative as of the day and year first above
written.

            Durect Corporation
      By:   /s/ James E. Brown         Name:   James E. Brown        Title:  
President and Chief Executive Officer        Alpharma Ireland Limited
      By:   /s/ Keith Bernius         Name:   Keith Bernius        Title:  
Director     

CONFIDENTIAL

75



--------------------------------------------------------------------------------



 



GUARANTEE
     In consideration of Durect Corporation, a corporation organized and
existing under the laws of the State of Delaware (“Durect”) entering into the
foregoing Agreement (the “Agreement”), Alpharma Inc., a corporation organized
and existing under the laws of the State of Delaware (“Alpharma Parent”), hereby
irrevocably and unconditionally guarantees to Durect, as principal and not as
surety, the performance of Alpharma Ireland Limited, a corporation organized and
existing under the laws of Ireland (“Alpharma”) of all obligations of Alpharma
to Durect under the Agreement.
     Durect may enforce its rights under this Guarantee without first exercising
any other remedy or right that Durect may have; provided that, prior to
enforcing its rights under this Guarantee, Durect shall have first made demand
for performance upon Alpharma and Alpharma thereafter shall have failed to
perform for the applicable cure period set forth in Section 13.4 of the
Agreement. If Durect decides to proceed to first exercise any other remedy or
right, or to proceed against another party, Durect retains all of its rights
under this Guarantee.
     Alpharma Parent hereby agrees that any and all disputes, claims, actions or
proceedings arising out of the execution, delivery or performance of this
Guarantee shall be subject to arbitration in accordance with Section 14.12 of
the Agreement.
     This Guarantee shall survive the expiration or other termination of the
Agreement and shall survive and apply regardless of any amendments, waivers,
extensions, modifications or other changes in the obligations of Alpharma under
the Agreement.

              Alpharma Inc.
 
       
 
  By:   /s/ Jeff Campbell
 
       
 
  Its:   Jeff Campbell, Executive Vice President and
Chief Financial Officer
 
  Date:   September 19, 2008

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Schedule 1.24 — Durect Development Costs
Development Costs are equal to the sum of the following, in each case incurred
by Durect in the performance of the Development Program: (i) labor cost of
Durect’s research and development personnel charged as set forth below,
(ii) direct outside expenditures, and (iii) capital asset expenditures.
[**]
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Schedule 1.31— [**]
[**]
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Schedule 1.60- Product Description
[**]
A total of four pages have been omitted pursuant to a request for confidential
treatment.
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Schedule 1.62—Product Patent Rights
[**]
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Schedule 1.63—[**]
[**]
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Schedule 1.70—[**]
[**]

A total of two pages have been omitted pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



Schedule 2.1- Initial Members of JEC
Durect MEMBERS

[**]
Alpharma MEMBERS

[**]
SECRETARY            TBD

 



--------------------------------------------------------------------------------



 



Schedule 2.2 — Initial Members of JDC
Durect MEMBERS

[**]
Alpharma MEMBERS

[**]

 



--------------------------------------------------------------------------------



 



Schedule 2.6 – Alliance Managers
Alpharma: [**]
Durect: [**]

 



--------------------------------------------------------------------------------



 



Schedule 4.3 –Mandatory Major Market Jurisdictions
The United Kingdom
Germany
France
Spain
Italy
Japan

 



--------------------------------------------------------------------------------



 



Schedule 4.4 –Notice of Orphan Drug Status
[**]
A total of three pages have been omitted pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



Schedule 6.2 -Exemplary Royalty Calculation
[**]
A total of two pages have been omitted pursuant to a request for confidential
treatment.

 